      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 1 of 8



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT
18                            FOR THE DISTRICT OF ARIZONA
19
     United States of America,                          No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                   UNITED STATES’ RESPONSE TO
              v.                                     SPEAR’S MOTION FOR BILL OF
22                                                      PARTICULARS (Doc. 781)
23   Michael Lacey, et al.,
24                        Defendants.
25
26
27
28
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 2 of 8




 1                                     Preliminary Statement
 2          Defendant Scott Spear’s Motion for Bill of Particulars should be denied.
 3   Defendant’s request is untimely and unnecessary. First, the request is untimely, because
 4   Fed. R. Crim. P. 7(f) permits a Defendant to move for a bill of particulars within 14 days
 5   of arraignment or at a later time if the court permits. Here, Defendant’s request came 18
 6   months after arraignment and without any permission from the Court.
 7          Second, the purpose of a bill of particulars is to inform defendants about the nature
 8   of the charges against them, avoid surprises at trial, and ensure that the charging document
 9   is not too vague for double jeopardy purposes. Here, the Superseding Indictment (doc.
10   230) (SI) is 92 pages and has 211 substantive paragraphs that not only informs Defendants
11   of the criminal charges, but also provides a roadmap for the government’s case against
12   them, including detailed allegations about Defendants’ knowledge and facilitation of
13   prostitution and money laundering activities. (SI¶¶33-194.) Indeed, Defendants have often
14   complained about the length of the SI, which contradicts Defendant’s instant motion
15   seeking further information about the criminal charges. (See Docs. 785, 794; see also Doc.
16   561 (referring to the SI as “prolix”).)
17          Finally, the government has filed lengthy forfeiture complaints in the parallel civil
18   matter pending before the Central District of California. (See, e.g., United States v.
19   Approximately $518,172.92 in Bank Funds Seized from Wells Fargo Bank Account ‘4455,
20   Verified Complaint for Forfeiture, Case No. CV19-7048, attached as Exhibit A.) These
21   complaints provide detailed information related to the nexus between the criminal
22   violations and the property listed in the forfeiture allegations. The government has already
23   provided Defendants with a font of information related to the criminal charges and the
24   forfeiture. Defendant’s motion should be denied.1
25
26
            1
27            On August 24, 2018, the government filed a Bill of Particulars re Forfeiture of
     Property. (Doc. 281.) The government may supplement that Bill of Particulars as
28   necessary. This response opposes Defendant’s request for a Bill of Particulars based on
     Spear’s four specific categories.

                                                -2-
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 3 of 8




 1                                             Argument
 2          The purpose of a bill of particulars is to minimize the danger of surprise at trial, to
 3   provide sufficient information on the nature of the charges, to allow preparation of a
 4   defense, and to protect against double jeopardy. United States v. Mitchell, 744 F.2d 701,
 5   705 (9th Cir. 1984); United States v. Long, 706 F.2d 1044, 1054 (9th Cir. 1983). If the
 6   indictment itself provides sufficient details of the charges then a bill of particulars isn’t
 7   needed. United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979). “Full discovery also
 8   obviates the need for a bill of particulars.” Id. “In determining if a bill of particulars should
 9   be ordered in a specific case, a court should consider whether the defendant has been
10   advised adequately of the charges through the indictment and all other disclosures made
11   by the government.” Long, 706 F.2d at 1054. A bill of particulars is intended to give a
12   defendant only that “minimum amount of information necessary to permit the defendant to
13   conduct his own investigation.” United States v. Taylor, 2017 WL 11458486, at *2 (D.
14   Ariz. July 10, 2017) (emphasis in original). Here, Defendants have received more than
15   sufficient information advising them of the charges and permitting them the ability to
16   conduct their own investigations.
17   I.     Defendant’s Motion is Untimely.
18          Rule 7(f) permits a defendant to move for a “bill of particulars before or within 14
19   days after arraignment or at a later time of the court permits.” Fed. R. Crim. P. 7(f). Filing
20   after 14 days, without first receiving leave from the court, is untimely. United States v.
21   Galecki, 2018 WL 2390062, at *5 (D. Nev. May 24, 2018). In Galecki, the defendant—
22   who had been represented by the same attorney throughout the case—filed his motion for
23   a bill of particulars 18 months after his arraignment. Id. at *4. Defendant did not seek, nor
24   was he granted, leave from the court before filing. Id. Under these facts, the court held
25   that defendant’s motion was untimely and “denial of the motion is appropriate on this basis
26   alone.” Id. at *5.
27          The Galecki facts are identical to the facts at issue. Spear was arraigned on April 9,
28   2018, and his current attorney entered an appearance on that same date. (Docs. 27 & 30.)


                                                   -3-
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 4 of 8




 1   Defendant then waited 18 months before filing a motion for bill of particulars. (Doc. 781.)
 2   Before filing, Defendant failed to seek, and the Court did not grant, leave to file such a
 3   motion. These facts alone are sufficient for the Court to deny Spear’s motion. Galecki,
 4   2018 WL 2390062, at *4-5 (filing a motion for bill of particulars 18 months after
 5   arraignment without first seeking and obtaining leave from the court is untimely and alone
 6   sufficient to deny motion). This Court, however, need not base its decision solely on
 7   Defendant’s lack of compliance with the rule, because Spears’s requested bill of particulars
 8   is also unnecessary.
 9   II.    The Government Need Not Disclose Names of Co-Conspirators.
10          Defendant’s first request asks the government to identify each of Spear’s alleged
11   co-conspirators. As an initial matter, Defendant understands through the SI that his co-
12   defendants in this matter are also his co-conspirators. In addition, Carl Ferrer—who has
13   pleaded guilty to engaging in the conspiracy—is another co-conspirator. (CR-18-464-
14   PHX-SMB, Docs. 7, 12, 20). Defendant therefore knows the identity of seven co-
15   conspirators.
16          This is sufficient under governing case law. The Ninth Circuit has expressly held
17   that a bill of particulars is not warranted to obtain the names of any known coconspirators.
18   United States v. DiCesare, 765 F.2d 890, 897 (9th Cir. 1985). In DiCesare, defendants
19   requested a bill of particulars in part “to obtain the names of any unknown coconspirators”
20   and the Ninth Circuit affirmed the trial court’s denial of the motion. Id. (citing Wilkins v.
21   United States, 376 F.2d 552, 562-63 (5th Cir. 1967)). This is an issue that is settled within
22   this circuit. See, e.g., United States v. Ellis, 121 F.Supp.3d 927, 940 (N.D. Cal. 2015)
23   (citing DiCesare as support for denial of defendants’ request for bill of particulars to
24   identify the alleged members involved in the charged criminal conspiracy). Defendant’s
25   request should be denied.
26   III.   The Specified Unlawful Activity is Clearly Articulated.
27          Defendant’s second request seeks further details about the “specified unlawful
28   activity” underpinning the money laundering charges in the SI. (Doc. 781 at 6-7.)


                                                 -4-
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 5 of 8




 1   Defendant argues that the government fails to identify the specified unlawful activity and
 2   he and his co-defendants are therefore “left to guess the Federal statute allegedly violated
 3   and how it was violated.” (Doc. 781 at 6.) This argument is hard to understand. Defendant
 4   appears to have only reviewed the actual money laundering counts rather than a separate
 5   section in the SI titled “Money Laundering Activities.” (SI¶¶177-194.) If Defendant had
 6   reviewed those paragraphs, he would already have answers to his questions. (Doc. 781 at
 7   7 (posing four questions he wants the bill of particulars to answer).)
 8          The SI provides specific allegations related to the 49 money laundering counts. For
 9   example, the SI states: “Backpage’s customers overwhelmingly used the proceeds of
10   criminal activity (i.e., money earned from pimping and prostitution) when purchasing ads
11   on Backpage. In addition, because Backpage’s publication of such ads was an independent
12   crime (e.g., violation of 18 U.S.C. § 1952), the fees it collected from customers posting
13   prostitution ads—estimated at more than $500 million—constituted the proceeds of
14   unlawful activity.” (SI¶177.) In addition, in 2013, Spear, among other defendants,
15   “discussed strategies for fooling credit card companies into believing that Backpage-
16   associated charges were being incurred on different websites, including a proposal to set
17   up shell companies without any apparent connection to Backpage . . . and use their bank
18   accounts to accept payment.” (SI¶179.) Spear also knew and strategized about Backpage
19   utilizing an entity called Website Technologies, LLC, to process Backpage-related funds
20   and “took steps to make it appear that Backpage and Website Technologies were
21   independent entities.” (SI¶187.) The SI also described the various stages of the money
22   laundering process. For example, the SI alleges: “[T]he next stage of the money-
23   laundering process was for money to be wired from Website Technologies accounts to
24   bank accounts held by a different entity called Cereus Properties LLC. . . . The authorized
25   signers on the Cereus Properties accounts included SPEAR and BRUNST.” (SI¶190.)
26          Defendants do not need to “guess” about the specified unlawful activity
27   underpinning the money laundering charges. The SI provides specific, detailed allegations
28   about the Travel Act violations at issue. Defendants are charged with a conspiracy to


                                                 -5-
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 6 of 8




 1   violate the Travel Act (Count 1), which, as this Court recently noted, means that each
 2   Defendant can be liable for each substantive count. (Doc. 793 at 19 (citing United States
 3   v. Long, 301 F.3d 1095, 1103 (9th Cir 2002) (“The Pinkerton doctrine is a judicially-
 4   created rule that makes a conspirator criminally liable for the substantive offenses
 5   committed by a co-conspirator when they are reasonably foreseeable and committed in
 6   furtherance of the conspiracy.”)).) Additional information regarding the money laundering
 7   counts is unnecessary.
 8   IV.    No Further Information is Necessary Regarding the Nexus Between Alleged
            Crimes and Property Listed in Forfeiture Allegations.
 9
10          Defendant’s final request seeks information related to the nexus between the
11   criminal charges and the property listed in the forfeiture allegations. (Doc. 781 at 7.)
12   Defendant argues that additional information regarding the forfeiture allegations is needed
13   “so that time is not wasted guessing what financial data will be relevant to this case.” (Id.
14   at 8.) As an initial matter, the government is uncertain why Spear needs more information
15   about the financial data to prepare for trial. The SI provides specific allegations related to
16   the facts supporting the substantive counts, and further alleges that these criminal practices
17   “enabled Backpage to earn over $500 million in prostitution-related revenue during its
18   fourteen years of existence.” (SI¶¶1 & 177.) It’s unclear what additional information
19   Spear actually needs to prepare for trial on the forfeiture allegations.
20          To the extent the Court believes that additional information beyond what is included
21   in the SI is needed, the attached Verified Complaint for Forfeiture provides it. (Ex. A.)
22   The Complaint provides allegations related to the “assets held by or for the benefit of Scott
23   Spear.” (Ex. A at ¶¶ 50-55, 198.) The Complaint also provides dozens of pages of
24   allegations in a section titled “Evidence Supporting Forfeiture.” (Ex. A at 25-83.) These
25   include sub-sections describing, “Backpage[’s] Promotion of Prostitution and Sex
26   Trafficking,” “Payments for Advertising on Backpage,” and “Bank Accounts Funded with
27   Proceeds Traceable to SUA, Involved in Money Laundering, or Both,” among others. In
28   evaluating whether a bill of particulars should be ordered, the Court “should consider


                                                  -6-
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 7 of 8




 1   whether the defendant has been advised adequately of the charges through the indictment
 2   and all other disclosures made by the government.” Long, 706 F.2d at 1054. Here, it’s
 3   clear the government has provided sufficient disclosures related to the forfeiture
 4   allegations.
 5                                          Conclusion
 6          Bills of particulars are granted when the government offers vague allegations about
 7   the crimes at issue and more information is needed for defendants to prepare for trial.
 8   That’s not the case here. The SI provides nearly 100 pages of allegations that ensure
 9   Defendants understand the charges against them with great precision. Defendant Spear’s
10   request for further information is both untimely and unnecessary and the motion should be
11   denied.
12                  Respectfully submitted this 27th day of November, 2019.
13                                            MICHAEL BAILEY
                                              United States Attorney
14                                            District of Arizona
15                                            s/ Andrew C. Stone
16                                            KEVIN M. RAPP
                                              MARGARET PERLMETER
17                                            PETER S. KOZINETS
                                              ANDREW C. STONE
18                                            Assistant U.S. Attorneys
19                                            JOHN J. KUCERA
                                              Special Assistant U.S. Attorney
20
21                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
22                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
23
24
                                              REGINALD E. JONES
25                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
26                                            Child Exploitation and Obscenity Section

27
28


                                               -7-
      Case 2:18-cr-00422-SMB Document 807 Filed 11/27/19 Page 8 of 8




 1
 2
 3
                                 CERTIFICATE OF SERVICE
 4
 5          I hereby certify that on November 27, 2019, I electronically transmitted the attached
 6   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 7   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 8   as counsel of record.
 9
     s/ Angela Schuetta
10   Angela Schuetta
     U.S. Attorney’s Office
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
Case 2:18-cr-00422-SMB Document 807-1 Filed 11/27/19 Page 1 of 88




                Exhibit A
          Case
           Case2:19-cv-07048
                 2:18-cr-00422-SMB
                              Document
                                   Document
                                       1 Filed807-1
                                               08/13/19
                                                     FiledPage
                                                           11/27/19
                                                               1 of 87Page
                                                                        Page
                                                                           2 ofID88
                                                                                  #:1



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK (Cal. State Bar No. 149886)
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar No. 274184)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
 9        E-mail:    John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
12                              UNITED STATES DISTRICT COURT
13
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                        WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                       No. CV 19-7048
16
                 Plaintiff,                          VERIFIED COMPLAINT FOR FORFEITURE
17
                        v.                           18 U.S.C. §§ 981(a)(1)(A) & (C)
18
     APPROXIMATELY $518,172.92 IN BANK               [U.S.P.I.S.]
19   FUNDS SEIZED FROM WELLS FARGO BANK
     ACCOUNT '4455,
20
                 Defendant.
21
22
     //
23
     //
24
25
26
27
28
          Case
           Case2:19-cv-07048
                 2:18-cr-00422-SMB
                              Document
                                   Document
                                       1 Filed807-1
                                               08/13/19
                                                     FiledPage
                                                           11/27/19
                                                               2 of 87Page
                                                                        Page
                                                                           3 ofID88
                                                                                  #:2



 1   PERSONS AND ENTITIES................................................6
 2          FUNDS HELD AT USAA SAVINGS BANK:...............................6
 3          FUNDS HELD AT AMRO BANK N.V. AND PLAINS CAPITAL BANK:..........6
 4          FUNDS HELD AT CITIBANK:........................................7
 5          FUNDS HELD AT POSTING SOLUTIONS:...............................7
 6
            FUNDS HELD AT CEREUS PROPERTIES LLC:...........................7
 7
            ASSETS HELD BY OR FOR THE BENEFIT OF MICHAEL LACEY:............7
 8
            ASSETS HELD BY OR FOR THE BENEFIT OF JAMES LARKIN:............10
 9
            ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............12
10
            ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............12
11
            FUNDS HELD IN THE NAME OF PRIMUS TRUST........................13
12
            FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................13
13
            FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................14
14
            FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................14
15
16          FUNDS HELD IN THE NAME OF AD TECH BV..........................14

17          FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................15

18          FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................15

19          FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................15

20          FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............16
21          ASCIO/WMB INC DOMAIN NAMES....................................16
22          SURRENDERED DOMAIN NAMES......................................17
23          OTHER BACKPAGE SURRENDERED ASSETS.............................19
24   NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................21
25   JURISDICTION AND VENUE.............................................22
26
     INDIVIDUALS AND ENTITIES...........................................23
27
     EVIDENCE SUPPORTING FORFEITURE.....................................25
28
     I.     The Formation and Evolution of Backpage.......................25


                                                 2
           Case
            Case2:19-cv-07048
                  2:18-cr-00422-SMB
                               Document
                                    Document
                                        1 Filed807-1
                                                08/13/19
                                                      FiledPage
                                                            11/27/19
                                                                3 of 87Page
                                                                         Page
                                                                            4 ofID88
                                                                                   #:3



 1   II.     The Sources and Manipulation of Backpage Criminal Proceeds....27
 2           A.    Backpage Promotion of Prostitution and Sex Trafficking...27
 3           B.    Payments for Advertising on Backpage.....................36
 4           C.    Bank Accounts FUnded with Proceeds Traceable to SUA,
                   Involved in Money Laundering, or Both....................41
 5
 6           D.    Bases for Forfeiture.....................................43

 7   III. Assets Representing, Traceable To, and Involved In
          Specified Unlawful Activity...................................44
 8
             A.    Account 1 (Prosperity ‘7188 Funds).......................44
 9
     CEREUS PROPERTIES ASSETS...........................................45
10
             B.    Account 2 (Compass ‘3873 Funds)..........................45
11
             C.    Account 3 (Compass ‘4862 Funds)..........................46
12
     MICHAEL LACEY ASSETS...............................................46
13
             D.    Account 4 (FFS&L of SR ‘3620 Funds)......................46
14
             E.    Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
15                 and ‘8332)...............................................47
16
             F.    Account 11 (SFFCU ‘2523 Funds)...........................48
17
             G.    Account 12 (IOLTA ‘4139).................................48
18
             H.    The Sebastopol Property..................................48
19
             I.    San Francisco, California Property 1.....................49
20
             J.    San Francisco Property 2.................................50
21
             K.    San Francisco Property 3.................................51
22
             L.    Sedona Property..........................................51
23
             M.    Paradise Valley Property 2...............................52
24
     JAMES LARKIN ASSETS................................................52
25
26           N.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
                   ‘1897, ‘8103, ‘8162, AND ‘8189)..........................52
27
             O.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
28                 COIE ‘0012)..............................................53


                                                  3
        Case
         Case2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                 Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             4 of 87Page
                                                                      Page
                                                                         5 ofID88
                                                                                #:4



 1        P.    Account 21 (ACF ‘2020)...................................54
 2        Q.    Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................55
 3        R.    Saint Helena Property....................................55
 4        S.    Chicago Property.........................................56
 5        T.    Paradise Valley Property 1...............................56
 6
          U.    Paradise Valley Property 7...............................56
 7
     JOHN BRUNST ASSETS.................................................57
 8
          V.    Account 24 (COMPASS BANK ‘3825)..........................57
 9
          W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
10              ‘7892, ‘7889, ‘7888 AND ‘6485)...........................57
11   SCOTT SPEAR ASSETS.................................................58
12        X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....58
13        Y.    Account 34 (Live Oak Bank Account ‘6910).................59
14        Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                and‘8001)................................................59
15
16   PRIMUS TRUST ASSETS................................................59

17        AA.   Account 37 (K&H Bank Account ‘1210)......................59

18   AD TECH BV ASSETS..................................................61

19        BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
                ’5805)...................................................61
20
          CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
21              U, ‘K000 E, and ‘K001 K).................................61
22   GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................62
23        DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                ‘2230)...................................................62
24
     PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................62
25
26        EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
                ‘4198)...................................................62
27
     VARICOK SRO FUNDS HELD AT FIO BANK.................................63
28
          FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and

                                               4
        Case
         Case2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                 Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             5 of 87Page
                                                                      Page
                                                                         6 ofID88
                                                                                #:5



 1              ‘8080)...................................................63
 2   PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................63
 3        GG.   Account 51 (KB ‘7664)....................................63
 4   GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................64
 5        HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................64
 6
     CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
 7        UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........65

 8        II.   Account 55 (SP ‘1262)....................................65

 9        JJ.   Account 54 (LHVP ‘4431)..................................65

10   BACKPAGE-CONTROLLED DOMAIN NAMES...................................66
11        KK.   ASCIO/WMB Inc Domain Names...............................66
12        LL.   SURRENDERED DOMAIN NAMES.................................68
13   BACKPAGE SURRENDERED ASSETS........................................78
14        MM.   Assets Backpage Surrendered to the Government............78
15        NN.   Backpage Assets Surrendered to the Government by
16              Others...................................................81

17        OO.   Backpage Funds Previously Held At Davis Wright
                Tremaine.................................................81
18
     FUNDS HELD AT USAA SAVINGS BANK FOR THE BENEFIT OF MICHAEL LACEY...81
19
          PP.   Accounts 59, 60, 61, and 62 (USAA ‘2155, ‘2058, ‘2171,
20              and, 1507)...............................................81
21   FIRST CLAIM FOR RELIEF.............................................84
22   (18 U.S.C. § 981(a)(1)(C)).........................................84
23   SECOND CLAIM FOR RELIEF............................................84
24   (18 U.S.C. § 981(a)(1)(A)).........................................84
25
     THIRD CLAIM FOR RELIEF.............................................85
26
     (18 U.S.C. § 981(a)(1)(A)).........................................85
27
     VERIFICATION.......................................................87
28


                                               5
        Case
         Case2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                 Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             6 of 87Page
                                                                      Page
                                                                         7 ofID88
                                                                                #:6



 1        The United States of America brings this complaint against the
 2   above-captioned asset(s) and alleges as follows:
 3                                 PERSONS AND ENTITIES
 4        1.     The plaintiff is the United States of America (“plaintiff”
 5   or the “government”).
 6        2.     Defendant is approximately $518,172.92 seized from Wells
 7   Fargo Bank Account ‘4455 (“BofA ‘4455 Funds” or “Account 66” or
 8   “Defendant Asset”).
 9        3.     The Defendant Asset is held in the name of Cardquiry.                The
10   persons and entities whose interests may be affected by this action
11   is Cardquiry.
12        4.     Contemporaneously with the filing of this first amended
13   complaint, plaintiff is filing related actions seeking the civil
14   forfeiture of the following assets (collectively, the “Subject
15   Assets”):
16               FUNDS HELD AT USAA SAVINGS BANK:
17        5.     Approximately $1,412,085.94 in Bank Funds Seized from USAA
18   Savings Account ‘2155 (“USAA ‘2155 Funds” or “Account 59”);
19   Approximately $1,502,927.74 in Bank Funds Seized from USAA Savings
20   Account ‘2058 (“USAA ‘2058 Funds” or “Account 60”); Approximately
21   $1,453,008.51 in Bank Funds Seized from USAA Savings Account ‘2171
22   (“USAA ‘2171 Funds” or “Account 61”); and approximately $1,422,147.37
23   in Bank Funds Seized from USAA Savings Account ‘1507 (“USAA ‘1507
24   Funds” or “Account 62”).
25               FUNDS HELD AT AMRO BANK N.V. AND PLAINS CAPITAL BANK:
26        6.     Approximately $182,182.50 seized from Amro Bank N.V.
27   Account ‘6352 (“Amro ‘6352 Funds” or “Account 63”) held in the name
28   of Ad Tech BV with Stichting Zencotrust.


                                               6
        Case
         Case2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                 Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             7 of 87Page
                                                                      Page
                                                                         8 ofID88
                                                                                #:7



 1        7.     Approximately $23,175.00 seized from Plains Capital Bank
 2   Account ‘3939 (“Plains Capital ‘3939 Funds” or “Account 64”) held in
 3   the name of Scheef & Stone, LLP.
 4        8.     Approximately $11,802.76 seized from Citibank Account ‘6973
 5   (“Citibank ‘6973 Funds” or “Account 65”) held in the name of.
 6               FUNDS HELD AT CITIBANK:
 7        9.     Approximately $11,802.92 in Bank Funds Seized from Citibank
 8   Account '6973 (“Citibank ‘6973 Funds” or “Account 65”) held in the
 9   name of Schiff Hardin LLP. IOLTA.
10               PREVIOUSLY FILED RELATED CIVIL FORFEITURE ACTIONS
11        10. Previously, plaintiff filed related actions seeking the
12   civil forfeiture of the following assets (collectively, the “Subject
13   Assets”):
14               FUNDS HELD AT POSTING SOLUTIONS:
15        11. $3,374,918.61 seized from Prosperity Bank account ‘7188
16   (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
17   Solutions, LLC.1
18               FUNDS HELD AT CEREUS PROPERTIES LLC:
19        12.    $5,462,027.17 seized from Compass Bank account ‘3873
20   (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
21   Properties, LLC, an entity owned or controlled by Scott Spear.
22        13.    $407,686.14 seized from Compass Bank account ‘4862
23   (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
24   Properties, LLC.
25               ASSETS HELD BY OR FOR THE BENEFIT OF MICHAEL LACEY:
26        14.    $689,884.48 seized from First Federal Savings & Loan of San
27
          1 Attached hereto as exhibit A is an index of the Subject Assets
28   that consist of funds or securities on deposit at or seized from
     financial institutions.

                                               7
        Case
         Case2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                 Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             8 of 87Page
                                                                      Page
                                                                         9 ofID88
                                                                                #:8



 1   Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
 2   in the name of Michael Lacey (“Lacey”);
 3        15.   $515,899.85 seized from Republic Bank of Arizona account
 4   ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
 5        16.   $75,835.31 seized from Republic Bank of Arizona account
 6            ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of
 7            Lacey;
 8        17.   $500,000.00 seized from Republic Bank of Arizona account
 9   ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
10        18.   $601,827.10 seized from or frozen in Republic Bank of
11   Arizona Certificate of Deposit (“CDARS”)2 account’8316 (“RBA ‘8316
12   Funds” or “Account 8”), held in the name of Lacey;
13        19.   $302,177.57 seized from or frozen in Republic Bank of
14   Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
15   in the name of Lacey;
16        20.   $300,000.00 seized from or frozen in Republic Bank of
17   Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
18   in the name of Lacey;
19        21.   $484,745.72 seized from or frozen in Credit Union account
20   ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
21   Lacey;
22        22.   $2,412,785.47 seized from or frozen in place at Money Gram,
23   having originated from Midfirst Bank account ‘4139 (“IOLTA3 ‘4139” or
24   Account 12), held in the name of attorney, “J.B.” for the benefit of
25
          2 CDARS is a program that allows a depositor to spread funds
26
     across several banks in order to maintain account balances below the
27   Federal Deposit Insurance Corporation’s insurance limits at any
     particular bank.
28        3 An “IOLTA” is the common name for an Interest on Lawyer Trust
     Account.

                                               8
        Case
         Case2:19-cv-07048
              2:18-cr-00422-SMB
                            Document
                                 Document
                                     1 Filed
                                           807-1
                                             08/13/19
                                                  Filed Page
                                                        11/27/19
                                                             9 of 87
                                                                   Page
                                                                      Page
                                                                        10 of
                                                                           ID88
                                                                              #:9



 1   Lacey;
 2        23.   All right and title to the real property located in
 3   Sebastopol, California titled in the name of Finca Manzana for
 4   Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
 5   including all appurtenances, improvements, and attachments thereon,
 6   as well as all leases, rents, and profits derived therefrom;              4


 7        24.   All right and title to the real property located in San
 8   Francisco, California titled in the name of Lacey and Alyson Talley
 9   (“San Francisco Property 1”), APN 07-1008-057-01, including all
10   appurtenances, improvements, and attachments thereon, as well as all
11   leases, rents, and profits derived therefrom;
12        25.   All right and title to the real property located in San
13   Francisco, California titled in the name of            Casa Bahia for San
14   Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
15   all appurtenances, improvements, and attachments thereon, as well as
16   all leases, rents, and profits derived therefrom;
17        26.   All right and title to the real property located in San
18   Francisco, California titled in the name of Lacey (“San Francisco
19   Property 3”), APN 0097C011, including all appurtenances,
20   improvements, and attachments thereon, as well as all leases, rents,
21   and profits derived therefrom;
22        27.   All right and title to the real property located in Sedona,
23   Arizona titled in the name of Creek Hideaway, LLC (“Sedona
24   Property”), APN 405-06-001B, including all appurtenances,
25   improvements, and attachments thereon, as well as all leases, rents,
26   and profits derived therefrom;
27
28        4 Pursuant to Local Rule 5.2-1, only the city and state of
     residence addresses are set forth in this Complaint

                                              9
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             10 of 87
                                                                    Page
                                                                       Page
                                                                         11 of
                                                                            ID88
                                                                               #:10



 1        28.     All right and title to the real property located in
 2   Paradise Valley, Arizona titled in the name of Lacey (“Paradise
 3   Valley Property 2”), APN 164-05-122, including all appurtenances,
 4   improvements, and attachments thereon, as well as all leases, rents,
 5   and profits derived therefrom;
 6                ASSETS HELD BY OR FOR THE BENEFIT OF JAMES LARKIN:
 7        29.     $1,546,076.35 seized from Republic Bank of Arizona account
 8   ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
 9   Larkin (“Larkin”);
10        30.     $1,001,731.18 seized from Republic Bank of Arizona account
11   ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
12   Larkin;
13        31.     $501,248.14 seized from Republic Bank of Arizona account
14   ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
15   Larkin;
16        32.     $251,436.93 seized from Republic Bank of Arizona account
17   ‘8162 (“RBA ‘8162 Funds” or “Account 17”), held in the name of
18   Larkin;
19        33.     Any and all funds on deposit in Republic Bank of Arizona
20   account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
21   of Larkin.    RBA is holding the account until it matures, at which
22   time RBA will issue a check to the government for all funds in
23   Account 18;
24        34.     $621,832.06 in U.S. currency seized from Perkins Coie Trust
25   Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
26   the name of Margaret Larkin (“M. Larkin”);
27        35.     $9,882,828.72 in securities or investment instruments
28   seized from Perkins Coie Trust Company account ‘0012 (“PCTC


                                              10
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             11 of 87
                                                                    Page
                                                                       Page
                                                                         12 of
                                                                            ID88
                                                                               #:11



 1   Investment Funds” or “Account 20”), held in the name of M. Larkin;
 2        36.    $34,149,280.00 seized from Acacia Conservation Fund LP
 3   account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
 4   Ocotillo Family Trust;
 5        37.    $278.73 seized from Bank of America account ‘8225 (“BA
 6   ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
 7   (“T. Larkin”);
 8        38.    $1,038.42 seized from Bank of America account ‘7054 (“BA
 9   ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
10   Larkin”);
11        39.    All right and title to the real property located in
12   Paradise Valley, Arizona titled in the name of Larkin (“Paradise
13   Valley Property 1”), APN 173-11-006C, including all appurtenances,
14   improvements, and attachments thereon, as well as all leases, rents,
15   and profits derived therefrom;
16        40.    All right and title to the real property located in Saint
17   Helena, California titled in the name of Larkin and M. Larkin,
18   Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
19   030-050-028-000, including all appurtenances, improvements, and
20   attachments thereon, as well as all leases, rents, and profits
21   derived therefrom;
22        41.    All right and title to the real property located in
23   Chicago, Illinois titled in the name of John C. Larkin (“J.C.
24   Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
25   079-1054, including all appurtenances, improvements, and attachments
26   thereon, as well as all leases, rents, and profits derived therefrom;
27        42.    Accounts 59, 60, 60, and 62, are all held in the name of
28   Anne Hawkins, a sister-in-law to Larkin, and were funded with


                                              11
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             12 of 87
                                                                    Page
                                                                       Page
                                                                         13 of
                                                                            ID88
                                                                               #:12



 1   proceeds alleged to have been traceable to SUA, involved in money
 2   laundering, or both.
 3              ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
 4        43.   $359,527.06 seized from Compass Bank account number ‘3825
 5   (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
 6   Brunst Family Trust;
 7        44.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
 8   (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
 9   Family Trust;
10        45.   $372,878.00 seized from Alliance Bernstein account ‘4954
11   (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
12   Family Trust;
13        46.   $342,596.00 seized from Alliance Bernstein account ‘7892
14   (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
15   Family Trust;
16        47.   $306,277.00 seized from Alliance Bernstein account ‘7889
17   (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
18   Family Trust;
19        48.   $275,328.00 seized from Alliance Bernstein account ‘7888
20   (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
21   Family Trust;
22        49.   $527,624.00 seized from Alliance Bernstein account ‘6485
23   (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
24   Family Trust;
25              ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
26        50.   $404,374.12 seized from National Bank of Arizona account
27   ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
28   Spear (“Spear”);


                                              12
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             13 of 87
                                                                    Page
                                                                       Page
                                                                         14 of
                                                                            ID88
                                                                               #:13



 1        51.   $1,925.80 seized from National Bank of Arizona account
 2   ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
 3   and Ellona Spear (“E. Spear”); and
 4        52.   $613,573.28 seized from National Bank of Arizona account
 5   ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
 6   and E. Spear Family Trust.
 7        53.   $260,283.40 seized from Live Oak Bank account ‘6910 (“LOB
 8   ‘6910 Funds” or “Account 34”), held in the name of Spear and E. Spear
 9   Family Trust.
10        54.   $64,552.82 seized from or frozen in Ascensus Broker
11   Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
12   of Natasha Spear (“N. Spear”).
13        55.   $56,902.99 seized from or frozen in Ascensus Broker
14   Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
15   of N. Spear.
16              FUNDS HELD IN THE NAME OF PRIMUS TRUST
17        56.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
18   Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
19   being at least one of the beneficiaries of the Trust.               The bank is
20   located in Hungary.
21              FUNDS HELD IN THE NAME OF GOLD LEAF SRO
22        57.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
23   Funds” or “Account 38”), held in the name of the Gold Leaf SRO.                  The
24   bank is located in the Czech Republic;
25        58.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
26   “Account 39”), held in the name of the Gold Leaf SRO.               The bank is
27   located in the Czech Republic;
28        59.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or


                                              13
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             14 of 87
                                                                    Page
                                                                       Page
                                                                         15 of
                                                                            ID88
                                                                               #:14



 1   “Account 40”), held in the name of the Gold Leaf SRO.               The bank is
 2   located in the Czech Republic;
 3              FUNDS HELD IN THE NAME OF PROTECCTIO SRO
 4        60.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
 5   Funds” or “Account 41”), held in the name of the Protecctio SRO.                 The
 6   bank is located in the Czech Republic;
 7        61.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
 8   “Account 42”), held in the name of the Protecctio SRO.               The bank is
 9   located in the Czech Republic;
10        62.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
11   “Account 43”), held in the name of the Protecctio SRO.               The bank is
12   located in the Czech Republic;
13              FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
14        63.   €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
15   Funds” or “Account 44”), held in the name of the Varicok Company SRO.
16   The bank is located in the Czech Republic;
17        64.   £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
18   “Account 45”), held in the name of the Varicok Company SRO.                The bank
19   is located in the Czech Republic;
20        65.   $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
21   “Account 46”), held in the name of the Varicok Company SRO. The bank
22   is located in the Czech Republic.
23              FUNDS HELD IN THE NAME OF AD TECH BV
24        66.   Any and all funds seized from Bank Frick account ‘K000 K
25   (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
26   in the name of Ad Tech BV.        The bank is located in the Principality
27   of Liechtenstein;
28        67.   Any and all funds seized from Bank Frick account ‘K000 U


                                              14
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             15 of 87
                                                                    Page
                                                                       Page
                                                                         16 of
                                                                            ID88
                                                                               #:15



 1   (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
 2   in the name of Ad Tech BV.        The bank is located in the Principality
 3   of Liechtenstein;
 4        68.   Any and all funds seized from Bank Frick account ‘K000 E
 5   (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
 6   in the name of Ad Tech BV.        The bank is located in the Principality
 7   of Liechtenstein;
 8        69.   Any and all funds seized from Bank Frick account ‘K001 K
 9   (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
10   in the name of Ad Tech BV.        The bank is located in the Principality
11   of Liechtenstein.
12              FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
13        70.   Any and all funds seized from Knab Bank account ‘7664 (“KB
14   ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
15   name of Procop Services BV.        The bank is located in the Kingdom of
16   the Netherlands.
17              FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
18        71.   Any and all funds seized from Rabo Bank account ‘2452 (“RB
19   ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
20   name of the Gulietta Group BV.         The bank is located in the Kingdom of
21   the Netherlands.
22              FUNDS HELD IN THE NAME OF UNIVERSADS BV
23        72.   Any and all funds seized from Rabo Bank account ‘4721 (“RB
24   ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
25   name of the UniversAds BV.        The bank is located in the Kingdom of the
26   Netherlands.
27              FUNDS HELD IN THE NAME OF OLIST OU
28        73.   Any and all funds seized from LHV Pank account number ‘4431


                                              15
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             16 of 87
                                                                    Page
                                                                       Page
                                                                         17 of
                                                                            ID88
                                                                               #:16



 1   (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
 2   in the name of Olist Ou (“Ou”).         The bank is located in the Republic
 3   of Estonia.
 4              FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
 5        74.   £747,664.15 seized from Saxo Payments account ‘1262 (“SP
 6   ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
 7   Europe Limited (“Cashflows”).         Cashflows is holding these funds for
 8   the benefit of Gulietta Group B.V., Universads B.V, Procop Services
 9   B.V., and Proteccio SRO, each of which is an entity owned or
10   controlled by Backpage (defined below).           United Kingdom law
11   enforcement officials have restrained the funds held by these four
12   companies and consolidated them into this Saxo Payments account. The
13   bank is located in the United Kingdom.
14              ASCIO/WMB INC DOMAIN NAMES5
15        75.   atlantabackpage.com; backpage.be; backpage.com;
16   backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
17   backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
18   backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
19   backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
20   backpage.us; backpage-insider.com; bestofbackpage.com;
21   bestofbigcity.com; bigcity.com; chicagobackpage.com;
22   denverbackpage.com; newyorkbackpage.com;
23   phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
24
25        5 Backpage, which operated principally online, controlled
     numerous internet domain names. These domain names were registered
26   by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
     Domain registrars serve to ensure that a registered domain name is
27   not licensed to more than one user. Domain registration allows the
     owner of the domain to direct internet traffic to a specific
28   webserver.


                                              16
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             17 of 87
                                                                    Page
                                                                       Page
                                                                         18 of
                                                                            ID88
                                                                               #:17



 1   tampabackpage.com (collectively, the “Seized Domain Names”), and all
 2   rights and privileges associated therewith.
 3              SURRENDERED6 DOMAIN NAMES
 4        76.   admoderation.com; admoderators.com; adnet.ws;
 5   adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
 6   adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
 7   adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
 8   adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
 9   back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
10   backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
11   backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
12   backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
13   backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
14   backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
15   backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
16   backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
17   backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
18   backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
19   backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
20   backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
21   backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
22   backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
23   backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
24   backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
25   backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
26
27        6 On April 5, 2018, in the District of Arizona, Backpage.com,
     LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28   laundering conspiracy). Pursuant to its guilty plea, Backpage
     surrendered certain assets, including those identified herein.

                                              17
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             18 of 87
                                                                    Page
                                                                       Page
                                                                         19 of
                                                                            ID88
                                                                               #:18



 1   backpage.xyz; backpagecompimp.com; backpagecompimps.com;
 2   backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
 3   backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
 4   backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
 5   bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
 6   bpclassifieds.com; carlferrer.com; clasificadosymas.com;
 7   clasificadosymas.net; clasificadosymas.org;
 8   classifiedsolutions.co.uk; classifiedsolutions.net;
 9   classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
10   cracker.co.id; cracker.com; cracker.com.au; cracker.id;
11   cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
12   dallasbackpage.com; denverbackpage.com; easypost123.com;
13   easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
14   fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
15   ichold.com; internetspeechfoundation.com;
16   internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
17   loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
18   miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
19   mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
20   nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
21   petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
22   postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
23   postseasy123.com; postsol.com; postszone24.com; postzone24.com;
24   postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
25   sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
26   sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
27   truckrjobs.com; ugctechgroup.com; universads.nl;
28   villagevoicepimps.com; websitetechnologies.co.uk;


                                              18
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             19 of 87
                                                                    Page
                                                                       Page
                                                                         20 of
                                                                            ID88
                                                                               #:19



 1   websitetechnologies.com; websitetechnologies.net;
 2   websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
 3   wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
 4   ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
 5   ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
 6   ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
 7   ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
 8   ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
 9   ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
10   ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
11   ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
12   ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
13   ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
14   ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
15   Domain Names”), and all rights and privileges associated therewith.
16              OTHER BACKPAGE SURRENDERED ASSETS
17        77.   $699,940.00 surrendered on or about April 6, 2018, from ING
18   Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
19   Solutions BV.
20        78.   $106,988.41 surrendered on or about April 6, 2018, from ING
21   Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
22   Solutions BV.
23        79.   $499,910.01 surrendered on or about April 6, 2018, from US
24   Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
25   Affordable Bail Bonds LLC.
26        80.   $50,000.00 surrendered on or about April 6, 2018, from
27   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
28   the name of Global Trading Solutions LLC.


                                              19
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             20 of 87
                                                                    Page
                                                                       Page
                                                                         21 of
                                                                            ID88
                                                                               #:20



 1        81.   $1,876.36 surrendered on or about August 23, 2018, from ING
 2   Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
 3   Solutions BV.
 4        82.   $50,357.35 surrendered on or about August 24, 2018, from
 5   ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
 6   Payment Solutions BV.
 7        83.   $248,970.00 surrendered on or about May 11, 2018, from
 8   Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
 9   name of Paul Hastings LLP.
10        84.   $52,500.00 surrendered on or about June 25, 2018, from
11   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
12   the name of Global Trading Solutions LLC.
13        85.   $65,000.00 surrendered on or about July 18, 2018, from
14   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
15   the name of Global Trading Solutions LLC.
16        86.   $5,534.54 surrendered on or about August 9, 2018, from
17   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
18   the name of Global Trading Solutions LLC.
19        87.   $40,000.00 surrendered on or about July 16, 2018, from
20   Crypto Capital
21        88.   6 Bitcoins surrendered on or about April 6, 2018, from a
22   Backpage controlled wallet;
23        89.   199.99995716 Bitcoins surrendered on or about April 6,
24   2018, from a Backpage controlled wallet;
25        90.   404.99984122 Bitcoins surrendered on or about April 6,
26   2018, from a Backpage controlled wallet;
27        91.   173.97319 Bitcoins surrendered on or about April 26, 2018,
28   from a Backpage controlled wallet;


                                              20
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             21 of 87
                                                                    Page
                                                                       Page
                                                                         22 of
                                                                            ID88
                                                                               #:21



 1        92.   411.00019 Bitcoins surrendered on or about April 13, 2018,
 2   from a Backpage controlled wallet;
 3        93.   2.00069333 Bitcoins surrendered on or about May 7, 2018,
 4   from a Backpage controlled wallet;
 5        94.   136.6544695 Bitcoins surrendered on or about June 15, 2018,
 6   from a Backpage controlled wallet;
 7        95.   2,673.59306905 Bitcoins Cash surrendered on or about April
 8   26, 2018, from a Backpage controlled wallet;
 9        96.   55.5 Bitcoins Cash surrendered on or about May 3, 2018,
10   from a Backpage controlled wallet;
11        97.   73.62522241 Bitcoins Cash surrendered on or about June 15,
12   2018, from a Backpage controlled wallet;
13        98.   16,310.79413202 Litecoins surrendered on or about April 26,
14   2018, from a Backpage controlled wallet;
15        99.   783.9735116 Litecoins surrendered on or about June 15,
16   2018, from a Backpage controlled wallet;
17        100. 509.81904619 Bitcoins Gold surrendered on or about June 21,
18   2018, from a Backpage controlled wallet; and
19        101. $3,713,121.03 surrendered on or about August 13, 2018, from
20   Bank of America account ‘3414, held in the name of Davis Wright
21   Tremaine, LLP.
22                   NATURE OF THE ACTION AND CLAIMS FOR RELIEF
23       102. This is a civil action in rem to forfeit assets derived
24   from or traceable to proceeds of one or more crimes defined as
25   “specified unlawful activity” (“SUA”); and/or involved in one or more
26   conspiracies to launder money, internationally launder money for
27   promotion of one or more SUA, and/or financial transactions involving
28   illicit proceeds.     The property sought for forfeiture is located in


                                              21
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             22 of 87
                                                                    Page
                                                                       Page
                                                                         23 of
                                                                            ID88
                                                                               #:22



 1   the United States and abroad, including the Country of Hungary, the
 2   Czech Republic, the Principality of Liechtenstein, and the Kingdom of
 3   the Netherlands.
 4       103. The Subject Assets, including the Defendant Assets,
 5   represent property derived from or traceable to proceeds to multiple
 6   knowing violations of federal laws constituting SUA, including 18
 7   U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
 8   Foreign Travel in Aid of Racketeering Enterprise).              The Defendant
 9   Assets are therefore subject to forfeiture pursuant to 18 U.S.C. §
10   981(a)(1)(C).
11       104. Further, the Subject Assets, including the Defendant
12   Assets, represent property involved in or traceable to one or more
13   transactions or attempted transactions in violation of:
14           a. 18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
15   Concealment) and a conspiracy to commit such offenses, in violation
16   of 18 U.S.C. § 1956(h);
17           b. 18 U.S.C. § 1956(a)(2) (International Money Laundering for
18   Promotion) and a conspiracy to commit such offenses, in violation of
19   18 U.S.C. § 1956(h); and
20           c. 18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
21   SUA) and a conspiracy to commit such offenses, in violation of 18
22   U.S.C. § 1956(h).
23   The Defendant Asset is therefore subject to forfeiture pursuant to 18
24   U.S.C. § 981(a)(1)(A).
25                               JURISDICTION AND VENUE
26       105. This civil forfeiture action is brought pursuant to 18
27   U.S.C. § 981(a)(1).
28       106. This Court has jurisdiction over this matter pursuant to 28


                                              22
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             23 of 87
                                                                    Page
                                                                       Page
                                                                         24 of
                                                                            ID88
                                                                               #:23



 1   U.S.C. §§ 1345 and 1355.
 2       107. Venue lies in this district pursuant to 28 U.S.C. §§
 3   1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
 4   the forfeiture took place in the Central District of California
 5   and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
 6   located in the Central District of California.
 7                              INDIVIDUALS AND ENTITIES
 8       108. Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
 9   2004, was an internet-based company that allowed customers to post
10   on-line classified advertisements.            These advertisements were posted
11   in a variety of categories, including adult, automotive, community,
12   dating, jobs, local places, musicians, rentals and services.                 Prior
13   to its closure by federal law enforcement authorities in April 2018,
14   Backpage was visited by 75 to 100 million unique internet visitors
15   per month.
16       109. Between 2004 and April 2018, Backpage realized annual
17   profits of tens of millions of dollars from adult advertisements.
18   Historically, the adult category, where Backpage advertisers posted
19   sex trafficking ads, made up less than ten percent of all the
20   website’s advertisements.        However, those ads generated more than 90
21   percent of Backpage’s revenue.
22       110. Lacey was a co-creator of Backpage.com who was responsible
23   for the website’s policies and strategic direction.              Lacey maintained
24   significant control over the website during the relevant period
25   described in this complaint, and continued to receive tens of
26   millions of dollars in Backpage-related distributions even after
27   purportedly selling his interest in Backpage in 2015.
28       111. Larkin was a co-creator of Backpage.com who was responsible


                                              23
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             24 of 87
                                                                    Page
                                                                       Page
                                                                         25 of
                                                                            ID88
                                                                               #:24



 1   for the website’s policies and strategic direction.              Larkin
 2   maintained significant control over the website during the relevant
 3   period described in this complaint, and continued to receive tens of
 4   millions of dollars in Backpage-related distributions even after
 5   purportedly selling his interest in Backpage in 2015.
 6       112. Carl Ferrer (“Ferrer”), though not an original owner, was a
 7   co-creator and one of the original officers of Backpage, having
 8   initially served as Backpage’s vice-president, and later as CEO.
 9   Ferrer is also the CEO of several Backpage-related entities in the
10   Netherlands, including “Website Technologies,” “Amstel River
11   Holdings,” and “Ad Tech BV.”
12       113. John “Jed” Brunst (“Brunst”) was a minority owner of
13   Backpage who owned 5.67 percent of the company at the time of its
14   inception.    Brunst served as the Chief Financial Officer of Backpage
15   and several of Backpage’s parent companies.
16       114. Spear was a minority owner of Backpage who owned 4.09
17   percent of the company at the time of its inception.               Spear served as
18   Executive Vice President of one of Backpage’s parent companies.
19       115. “M.G.” had no formal position at Backpage, but was the
20   President, Chief Executive Officer, Treasurer, and Secretary of
21   Posting Solutions LLC, a wholly owned Backpage subsidiary with a
22   principal place of business in Dallas, Texas (“Posting Solutions”),
23   which accepted payments from Backpage advertisers.              M.G. was also the
24   Chief Financial Officer of Website Technologies, and directed and
25   controlled many of the international and domestic financial
26   transactions of Backpage and its related entities.
27       116. Daniel Hyer (“Hyer”) served as Backpage’s Sales and
28   Marketing Director.      He remained an account signatory for numerous


                                              24
          Case
            Case
               2:19-cv-07048
                  2:18-cr-00422-SMB
                               Document
                                     Document
                                        1 Filed807-1
                                                08/13/19
                                                      FiledPage
                                                            11/27/19
                                                                25 of 87
                                                                       Page
                                                                          Page
                                                                            26 of
                                                                               ID88
                                                                                  #:25



 1   Backpage-controlled entities, including Website Technologies, until
 2   Backpage’s closure.
 3          117. Andrew Padilla (“Padilla”) served as Backpage’s Operations
 4   Manager.
 5          118. Joye Vaught (“Vaught”) served as Backpage’s assistant
 6   Operations Manager.
 7          119. Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
 8   and Vaught are referred to collectively herein as “Backpage
 9   Operators.”
10                             EVIDENCE SUPPORTING FORFEITURE
11   I.      The Formation and Evolution of Backpage
12          120. Lacey and Larkin were the founders of the Phoenix New
13   Times, an alternative newspaper based in Arizona.                 Lacey and Larkin
14   subsequently acquired several other alternative newspapers that they
15   operated through an entity called Village Voice Media Holdings
16   (“VVMH”).      Spear served as VVMH’s Executive Vice President and Brunst
17   served as VVMH’s Chief Financial Officer.
18          121. As far back as the 1980’s, VVMH publications routinely
19   included ads for prostitution.
20          122. By 2000, the popularity of the website www.craigslist.com
21   (“Craigslist”), which offered free classified ads that included
22   prostitution ads, began to disrupt VVMH’s business, which depended on
23   classified advertising revenue.
24          123. Lacey and Larkin, assisted by Ferrer, sought to address
25   this disruption by creating Backpage, which would compete directly
26   with Craigslist.        As stated in an internal Backpage document, “[I]n
27   2004, in response to the Craigslist threat that was decimating daily
28   newspapers, VVMH launched its own online classified site,


                                                 25
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             26 of 87
                                                                    Page
                                                                       Page
                                                                         27 of
                                                                            ID88
                                                                               #:26



 1   Backpage.com, named after the back page of VVMH’s print publication.”
 2       124. From 2004 until 2015, Lacey and Larkin bore primary
 3   responsibility for Backpage’s policies and strategic direction.                   In
 4   2015, Lacey and Larkin purported to sell to Ferrer all or
 5   substantially all of their respective interests in Backpage.                 In
 6   fact, Lacey and Larkin retained significant control over Backpage,
 7   and both continued to receive millions of dollars of annual
 8   distributions of Backpage revenue after the purported sale.
 9       125. From its inception, most of Backpage’s earnings represented
10   the proceeds of illegal activity, specifically prostitution and sex
11   trafficking, including child sex trafficking.             By 2015, the major
12   credit card companies were refusing to process payments to or for
13   Backpage, and banks were closing Backpage’s accounts out of concern
14   the accounts were being used for illegal purposes.
15       126. In response to these measures, the Backpage Operators
16   initiated and pursued a wide variety of money laundering strategies
17   and techniques designed, in part, to conceal the source and location
18   of the revenues generated by Backpage ads, including ads for human
19   trafficking and illegal prostitution.           These strategies included (a)
20   instructing customers to send checks and money orders to a Post
21   Office box, funneling those funds into bank accounts held in the
22   names of entities with no apparent connection to Backpage, and then
23   giving customers a corresponding “credit” to purchase Backpage ads;
24   (b) accepting Backpage proceeds through foreign bank accounts and
25   thereafter redirecting the funds to Backpage Operators in the U.S.
26   and abroad, or transferring the funds back to domestic bank accounts
27   (to conceal the nature, source, location, ownership and control of
28   those funds and promote Backpage’s ongoing illegal operations); and


                                              26
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             27 of 87
                                                                    Page
                                                                       Page
                                                                         28 of
                                                                            ID88
                                                                               #:27



 1   (c) converting customers payments and the proceeds of Backpage’s
 2   illegal business into and out of         digital currency.7
 3   II.    The Sources and Manipulation of Backpage Criminal Proceeds
 4          A.      Backpage Promotion of Prostitution and Sex Trafficking
 5          127. Numerous Backpage ads were used to sell minors for sex and
 6   forcibly traffic adult women for sex.           Among the pimps and sex
 7   traffickers who used Backpage to advertise their victims were many
 8   who were later convicted of sex trafficking offenses.               For example,
 9          a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
10   sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
11   Los Angeles area of California and in Arizona.             The ad contained
12   phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
13   Nice & Tight {Booty}.”       The ad selling S.F. on Backpage included
14   multiple pictures showing her legs, stomach, shoulders and buttocks.
15   The pimp who placed the ad was ultimately arrested, convicted on
16   state sex trafficking charges, and sentenced to 196 years
17   imprisonment.
18          b.      During 2014 and 2015, the same pimp sold A.C., a minor
19   girl, for sex.      In November 2014, at the age of 17, A.C. was first
20   sold for sex through a Backpage ad using phrases such as “NEW IN
21   TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
22   The Backpage ad selling A.C. included pictures of her showing her
23   legs, stomach, shoulder, and buttocks, and posed in sexually
24
25          7
            Digital currency (also known as crypto-currency) is generally
     defined as an electronic-sourced unit of value that can be used as a
26   substitute for fiat currency (i.e., currency created and regulated by
     a sovereign government). It exists entirely on the Internet and is
27   not stored in any physical form. It is not issued by any government,
     bank, or company, but is instead generated and controlled through
28   computer software operating on a decentralized peer-to-peer network.
     Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                              27
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             28 of 87
                                                                    Page
                                                                       Page
                                                                         29 of
                                                                            ID88
                                                                               #:28



 1   provocative positions.
 2          c.   Between November and December 2015, a pimp drove two women
 3   and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
 4   to a hotel in St. Charles, Missouri.           The next day, the pimp told the
 5   girls to post ads on Backpage.com.            Some of the girls took calls and
 6   engaged in paid sex acts with Backpage customers who responded to the
 7   ads.   The ads the girls posted included pictures of them on a bed
 8   showing their buttocks.       Another image featured a naked girl’s body
 9   pressed against a mirror.        Other pictures appeared more mundane, such
10   as images of girls posing clothed in front of a mirror.               However,
11   these ads used phrases like “I’m sweet as a treat maybe even sweeter”
12   and “not a lot need to be said. my pic are 100% real.”               In 2017, this
13   pimp was convicted of Federal sex trafficking charges and sentenced
14   to 300 months in prison.
15          d.   In or around 2010, in Washington, J.S., a minor girl, was
16   sold for sex through the use of Backpage ads.             J.S.’s pimp drafted
17   the ads, which contained words and phrases such as,
18   “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
19   The ads included pictures of J.S. in provocative positions showing
20   her breasts and buttocks.        On March 29, 2011, the pimp who sold J.S.
21   for sex was sentenced to over 26 years’ imprisonment on Federal
22   charges related to sex trafficking.
23          e.   Between 2011 and 2016, a female victim, D.O., who was
24   between the ages of 14 and 19 during those years, was sold for sex
25   through Backpage ads.      D.O.’s female pimp instructed D.O. that
26   Backpage was the safest place to advertise because Backpage did not
27   require age verification.        D.O.’s Backpage ads included words and
28   phrases that were indicative of prostitution, such as “roses” (money)


                                              28
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             29 of 87
                                                                    Page
                                                                       Page
                                                                         30 of
                                                                            ID88
                                                                               #:29



 1   and “back door” (anal sex).        Some of the customers who responded to
 2   D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
 3   choked her to the point of having seizures, and gang-raped her.
 4       128. Plaintiff alleges that all levels of Backpage management,
 5   including the Backpage Operators, were aware of Backpage’s role in
 6   promoting criminal activity.        For example:
 7        a.    On September 21, 2010, a group of state attorneys general
 8   (“AG”) wrote a letter to Backpage observing that “ads for
 9   prostitution-including ads trafficking children-are rampant on the
10   site,” and arguing that “[b]ecause Backpage cannot, or will not,
11   adequately screen these ads, it should stop accepting them
12   altogether.”    The state AGs acknowledged that this step would cause
13   Backpage to, “lose the considerable revenue generated by the adult
14   services ads,” but stated that “no amount of money can justify the
15   scourge of illegal prostitution, and the misery of the women and
16   children who will continue to be victimized in the marketplace
17   provided by Backpage.”
18        b.    Also in mid-September 2010, Ferrer wrote an email
19   explaining that Backpage was unwilling to delete ads that included
20   terms indicative of prostitution because doing so would “piss[] off a
21   lot of users who will migrate elsewhere,” and force Backpage to
22   refund those customers’ fees.
23        c.    In January 2017, the U.S. Senate Subcommittee on Permanent
24   Investigations (“Subcommittee”) conducted a lengthy investigation
25   into sex trafficking and Backpage, resulting in a 50-page report
26   entitled “Backpage.com’s Knowing Facilitation of Online Sex
27   Trafficking.”    The report concluded, among other things, that
28   virtually all of Backpage’s “adult” ads were actually solicitations


                                              29
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             30 of 87
                                                                    Page
                                                                       Page
                                                                         31 of
                                                                            ID88
                                                                               #:30



 1   for illegal prostitution services and that “Backpage [] maintained a
 2   practice of altering ads before publication by deleting words,
 3   phrases, and images indicative of criminality, including child sex
 4   trafficking . . . .      Those practices served to sanitize the content
 5   of innumerable advertisements for illegal transactions-even as
 6   Backpage represented to the public and the courts that it merely
 7   hosted content others had created.”           In response to the
 8   Subcommittee’s report, Backpage purported to shut down the “adult”
 9   section of its website.       However, a review of several thousand
10   Backpage ads demonstrated that the prostitution ads simply migrated
11   to other sections of the website, where they remained accessible
12   until the site was forced to shut down.
13        d.    On August 5, 2011, Backpage received a letter from the
14   mayor of Seattle.     This letter warned, “Seattle Police have
15   identified an alarming number of juvenile prostitutes advertised on
16   Backpage.com since January 2010,” and explained that Backpage was
17   dissimilar from other companies whose products and services are
18   “occasionally or incidentally” utilized by criminals because “[y]our
19   company is in the business of selling sex ads” and “your services are
20   a direct vehicle for prostitution.”           The letter recommended that
21   Backpage require in-person age verification for all of the “escorts”
22   depicted in its ads.      Backpage never instituted an in-person age
23   verification requirement.
24       129. Backpage instituted and maintained policies and procedures
25   designed to cultivate and sustain its promotion of sex trafficking
26   and prostitution, but which “sanitized” some of the language Backpage
27   customers used to advertise in order to make the advertising of sex
28   trafficking less overt.       Backpage referred to this practice as


                                              30
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             31 of 87
                                                                    Page
                                                                       Page
                                                                         32 of
                                                                            ID88
                                                                               #:31



 1   “moderation.”    For example:
 2        a.    In April 2008, Ferrer wrote an email explaining that,
 3   although he (Ferrer) was “under pressure to clean up Phoenix’s adult
 4   content,” he was unwilling to delete prostitution ads because doing
 5   so “would put us in a very uncompetitive position with craig[slist]”
 6   and result in “lost pageviews and revenue.”            Ferrer instructed
 7   Backpage’s technical staff to edit the wording of such ads by
 8   removing particular terms that were indicative of prostitution, but
 9   allow the remainder of the ad to be featured on Backpage’s website.
10        b.    On October 8, 2010, a Backpage manager sent an email to
11   certain Backpage employees and managers threatening to fire any
12   Backpage employee who acknowledged, in writing, that a customer was
13   advertising prostitution:        “Leaving notes on our site that imply that
14   we’re aware of prostitution, or in any position to define it, is
15   enough to lose your job over. . . .           This isn’t open for discussion.
16   If you don’t agree with what I’m saying completely, you need to find
17   another job.”
18        c.    On October 16, 2010, the same Backpage manager sent an
19   email to a large group of Backpage employees that contained two
20   attachments providing guidance on how to “moderate” ads.                The first
21   was a PowerPoint presentation that displayed a series of 38 nude and
22   partially-nude photographs, some of which depicted graphic sex acts.
23   Next to each picture was an instruction as to whether it should be
24   approved or disapproved by a Backpage moderator.              These instructions
25   included “Approve.      Nude rear shots are okay as long the model is not
26   exposing her anus or genitalia.” and “Approve.             Rear shot okay.
27   Transparent wet panties okay.”         The second attachment was an Excel
28   spreadsheet identifying 50 terms (all of which were indicative of


                                              31
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             32 of 87
                                                                    Page
                                                                       Page
                                                                         33 of
                                                                            ID88
                                                                               #:32



 1   prostitution) that should be “stripped” from ads before publication.
 2   The Backpage manager concluded the email by stating, “[I]t’s the
 3   language in ads that’s really killing us with the Attorneys General.
 4   Images are almost an afterthought to them.”
 5        d.    On October 16, 2010, the same Backpage manager sent an
 6   internal email explaining, “I’d like to still avoid Deleting ads when
 7   possible;” “we’re still allowing phrases with nuance;” and “[i]n the
 8   case of lesser violations, editing should be sufficient.”
 9        e.    On October 25, 2010, Ferrer sent an email to Padilla
10   acknowledging that the “[i]llegal content removed” through Backpage’s
11   moderation processes was “usually money for sex act.”               This email
12   also explained that, after the “sex act pics are removed,” the “ad
13   text may stay.”
14        f.    On October 27, 2010, a different Backpage manager sent an
15   internal email stating that Backpage was “editing 70 to 80%” of the
16   ads it received from customers.
17        g.    On June 7, 2011, Ferrer received an inquiry from a law
18   enforcement official about a particular ad that included the term
19   “amber alert.”     In response, Ferrer acknowledged this might be “some
20   kind of bizarre new code word for an under aged person.”                Ferrer then
21   forwarded this exchange to a Backpage manager and instructed that the
22   term “amber alert” be added to Backpage’s “strip out” list.
23        h.    On August 31, 2011, Backpage managers exchanged emails in
24   which they discussed a list of 100 “solid sex for money terms.”
25   Later emails indicate that this list of terms changed but, in
26   general, the list prohibited use of certain terms that Backpage
27   management and employees closely identified with the obvious
28   promotion of sex trafficking and prostitution.


                                              32
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             33 of 87
                                                                    Page
                                                                       Page
                                                                         34 of
                                                                            ID88
                                                                               #:33



 1        i.    One Backpage manager acknowledged in the August 31, 2011
 2   email exchange that a large proportion of the ads originally
 3   submitted by Backpage’s customers contained text and pictures that
 4   were indicative of sex trafficking.           Nevertheless, Backpage published
 5   those ads after editing them to appear less obvious in promoting
 6   illegal activity.     Backpage sex trafficking ads adapted to Backpage’s
 7   moderation policy by using “phrases with nuance” when promoting sex
 8   trafficking.    Following the implementation of “moderation,”
 9   Backpage’s list of prohibited terms changed and evolved over time to
10   adjust to Backpage advertisers’ use of new code words to promote
11   prostitution.    In other words, once a code word or phrase not
12   previously associated with sex-for-money became too familiar, or was
13   deemed too closely associated with certain sex trafficking activities
14   in the Backpage community of advertisers, Backpage’s “moderation”
15   policy would be adapted by adding such words or phrases to the
16   “blocked” list or risk being too obvious in its promotion.
17       130. Plaintiff alleges that Backpage’s policy of “moderation”
18   only caused ads explicitly promoting sex trafficking to become more
19   coded and implicit in the ads’ purpose.
20        a.    Well over half of the Backpage classified ads in various
21   Backpage categories used terms and phrases (including “massage,”
22   “dating,” “escort” and others) that are consistent with sex
23   trafficking and prostitution.         These terms and phrases included,
24   “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
25   customer goes to the prostitute’s location), “outcall” (where the
26   prostitute goes to the customer’s location), “GFE” (girlfriend
27   experience), and “PSE” (porn star experience).
28        b.    Other Backpage ads used language that was mostly free of


                                              33
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             34 of 87
                                                                    Page
                                                                       Page
                                                                         35 of
                                                                            ID88
                                                                               #:34



 1   coded language, but included sexually provocative images.                The
 2   sexually suggestive images included in these ads were typical of ads
 3   for prostitution.     For example, one such ad posted in Backpage’s Los
 4   Angeles dating section depicted images of a woman on a bed with her
 5   buttocks presented in a sexual manner; another included a picture of
 6   a woman’s cleavage; others included pictures of women posing in
 7   sexual positions wearing lingerie and pictures of a woman bending
 8   over, revealing her naked buttocks.
 9        c.    Backpage’s policy of moderation had the effect of causing
10   and allowing otherwise neutral or innocuous terms to be understood
11   within the Backpage community as coded language for sex trafficking
12   and prostitution.     Because of the evolving use of coded terms, a
13   reader of such ads who was familiar with the particular vocabulary
14   used in Backpage “adult” ads could readily identify coded terms and
15   images indicating an ad for prostitution, while an uninitiated reader
16   may not understand these terms at all, or at least not as being
17   associated with sex-for-money.
18       131. Almost all “adult”-type Backpage ads listed phone numbers
19   or emails that a potential customer could use to make contact with
20   the advertiser.     Comparing a sample of phone numbers and emails found
21   within Backpage ads with phone numbers and emails that were
22   frequently included in the memo sections of checks that Backpage
23   advertisers use to pay Backpage for ads, revealed that the same
24   numbers and/or email addresses appeared in multiple Backpage ads as
25   contact information.      For example:
26        a.    A $25 USPS Money Order purchased on June 15, 2017, in
27   Duarte, California, made payable to “Posting Solutions PO BOX 802426,
28   Dallas, TX,” and thereafter deposited into Account 1, bore a notation


                                              34
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             35 of 87
                                                                    Page
                                                                       Page
                                                                         36 of
                                                                            ID88
                                                                               #:35



 1   listing a phone number and the words “Dulce Latina.”               A search of
 2   Backpage ads showed almost 800 advertisements listing the same phone
 3   number.
 4        b.    A $20 USPS Money Order purchased in Sacramento, California,
 5   and later deposited into Account 1 bore a notation listing a phone
 6   number and the words “love my lips.”           A search of Backpage ads
 7   revealed almost 1300 advertisements listing the same phone number.
 8        c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
 9   and made payable to “Posting Solutions,” bore an email address and
10   the words, “red hot stuff.”        The same email address was found to be
11   associated with advertisements on several female escort websites that
12   directed customers to contact an Arizona phone number ending in 2397.
13   A search of Backpage.com for this phone number revealed approximately
14   760 ads that included this phone number.           These Backpage ads included
15   images indicative of prostitution.            For example, one such ad posted
16   on Backpage’s “massage” section included sexual images such as a
17   woman lying on a bed wearing lingerie and a woman laying naked on her
18   stomach.   One of the ads described, “Pampering provider | Body Rub
19   Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
20   appointment.”    Legal massage advertisements do not typically depict
21   sexual images.     This advertisement depicted sexual images and
22   included terms like “4 hands,” which is coded language describing a
23   massage given to a customer by two women.            Such advertisements are
24   indicative of prostitution.
25       132. The Backpage ads that shared the same phone number or email
26   address typically also included sexually suggestive images of
27   different women.     Such ads are consistent with ads posted by pimps or
28   prostitution agencies that are using the same phone number or email


                                              35
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             36 of 87
                                                                    Page
                                                                       Page
                                                                         37 of
                                                                            ID88
                                                                               #:36



 1   to advertise different women (or girls) to prospective prostitution
 2   clients.
 3        B.     Payments for Advertising on Backpage
 4       133. In order to post an ad on Backpage, an advertiser had to
 5   pay Backpage by one of several methods, including check, cash, and,
 6   until about 2015, credit card payments processed through U.S. credit
 7   card payment processors.       The proceeds from these ads, the vast
 8   majority of which were sexually explicit in nature, would then be
 9   deposited into various Backpage owned or controlled bank accounts.
10   For example, Backpage’s U.S. Bank account ‘1165, originated in or
11   about April 2010, received several million dollars from the revenue
12   generated from the sale of ads, including ads promoting the
13   trafficking of minors and illegal prostitution.
14       134. However, in or around 2015, following negative publicity
15   associated with Backpage, some of the major credit card companies
16   enacted what Backpage Operators termed a “blockade.”               Essentially,
17   these companies refused to process credit card payments directed to
18   Backpage.   In order to circumvent the blockade, Ferrer and other
19   Backpage Operators set up agreements with foreign persons and
20   partners to “franchise” websites for the sole purpose of accepting
21   credit card payments outside of the United States, with the funds
22   being funneled to Backpage.
23       135. Also in or around 2015, in response to the blockade,
24   Backpage designed a mechanism to allow advertisers to buy Backpage
25   “credits,” which could be accomplished in several ways, including:
26        a.     mailing gift cards, checks, or money orders to “Posting
27   Solutions” at a P.O. Box in Dallas, Texas;
28        b.     using a credit card to buy credits through a third-party


                                              36
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             37 of 87
                                                                    Page
                                                                       Page
                                                                         38 of
                                                                            ID88
                                                                               #:37



 1   credit card payment processor;
 2        c.      paying with digital currency (specifically, Backpage
 3   accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).                If the
 4   advertiser selected this option, Backpage provided a digital currency
 5   wallet address where the advertiser could send the electronic
 6   transfer of the digital currency; and
 7        d.      paying with currency through a third party payment
 8   processor.    Once the third-party payment processor received the
 9   currency, it would convert it to digital currency and then
10   electronically transfer that digital currency to a Backpage digital
11   currency wallet.
12       136. Digital Currency was processed through the subject accounts
13   in the following way:
14        a.      When Backpage received digital currency, it would aggregate
15   the digital currency and then transfer it to a third-party exchanger
16   like GoCoin;8
17        b.      In exchange for the digital currency, the exchanger would
18   transfer U.S. dollars from its foreign bank account(s) into Backpage
19   operating accounts in the United States or elsewhere.               The exchanger
20   could then sell its Bitcoins on various Bitcoins markets.
21       137. Bitcoins payments for ads have resulted in the trafficking
22   of minors for sex.      For example:
23        a.      On September 6, 2015, a Bitcoins account associated with
24   the owner of the email address later convicted of having trafficked
25
26        8 GoCoin is a digital currency exchanger that converts Bitcoins
     and another digital currency into fiat currency, like the U.S. Dollar
27   or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
     in the Isle of Man. GoCoin has offices in Singapore and Santa
28   Monica, California, and GoCoin holds bank accounts in several
     countries, most or all of which are outside the United States.

                                              37
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             38 of 87
                                                                    Page
                                                                       Page
                                                                         39 of
                                                                            ID88
                                                                               #:38



 1   minors for sex paid Backpage about $4 worth of Bitcoins in order to
 2   post an ad promoting the trafficking of certain victims in Palm
 3   Springs, California.
 4        b.    On September 15, 2015, an email from the same email address
 5   owner indicated a payment to Backpage of about $8 worth of Bitcoins
 6   in order to “Fund Account”9 for palmsprings.backpage.com.
 7        c.    On October 6, 2015, the same email address owner paid
 8   Backpage about $1 worth of Bitcoins to “Fund Account” on
 9   palmsprings.backpage.com.
10        d.    On October 30, 2015, a Bitcoins account associated with the
11   owner of the email address who trafficked minors for sex paid
12   Backpage about $1 worth of Bitcoins in order to post an ad promoting
13   the trafficking of certain victims in Columbus, Ohio.
14        e.    On November 2, 2015, this same email address owner paid
15   Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
16   in the Columbus, Ohio Backpage ads.
17        f.    On November 21, 2015, this same email address owner paid
18   Backpage about $1 worth of Bitcoins to Backpage for credit for that
19   email owner’s Backpage ad account.
20       138. Plaintiff contends that five to ten percent of the ads
21   posted on Backpage.com were placed within the Central District of
22   California (including Los Angeles and Orange Counties).               Between
23   January 10 and February 3, 2016, approximately 500,000 ads were
24   posted on Backpage.com and paid for with Bitcoins, for which Backpage
25   received over $3,840,000 in revenue.          Of these approximately 500,000
26   ads, approximately 28,400 were posted only in
27
          9 The email address owner provided Bitcoins to Backpage as a
28   “Fund Account” payment, that is, payment to Backpage as credit to be
     used later to pay for Backpage ads.

                                              38
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             39 of 87
                                                                    Page
                                                                       Page
                                                                         40 of
                                                                            ID88
                                                                               #:39



 1   LosAngeles.Backpage.com, Ventura.Backpage.com,
 2   SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
 3   SanGabrielValley.Backpage.com.         These specific ads generated
 4   approximately $184,479 in revenue.
 5       139. When an advertiser (or “poster”) purchased an ad for
 6   prostitution using digital currency, the payment to Backpage (and
 7   certain subsequent expenditures) proceeded in the following manner:
 8        a.     A poster would choose a payment method online (e.g.,
 9   through Bitcoins payments);
10        b.     If the poster did not already have Bitcoins, the Backpage
11   website would direct the poster to a third-party exchanger to buy
12   Bitcoins;
13        c.     Backpage would then provide the poster with a wallet
14   address to send a specific amount of Bitcoins;
15        d.     In return for sending the required payment, the poster
16   would receive credit that could be used to post ads on Backpage.
17        e.     Backpage would sell the Bitcoins to a third party
18   exchanger, frequently GoCoin, in batches, generally valued in
19   hundreds of thousands, of dollars in order to convert the Bitcoins
20   into U.S. or foreign flat currency, which GoCoin generally, if not
21   always, would hold in foreign bank accounts;
22        f.     GoCoin would then wire funds from foreign accounts to
23   either (1) Backpage controlled foreign accounts; or (2) Backpage
24   controlled operating accounts in the United States;
25        g.     These accounts were held and controlled by Backpage
26   Operators in the names of entities controlled by Backpage, including
27   Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
28   Properties;


                                              39
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             40 of 87
                                                                    Page
                                                                       Page
                                                                         41 of
                                                                            ID88
                                                                               #:40



 1        h.      The funds derived from these foreign transactions would be
 2   used by Backpage to pay service providers, like Verizon in Los
 3   Angeles, or transferred to Backpage Operators’ accounts and accounts
 4   held in their family members’ names; and
 5        i.      For example:
 6                a.    In March 2015, Ad Tech BV, a Netherlands based
 7   company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
 8   in the Liechtenstein (the “Netherlands Account”).              M.G. is the
 9   President, CEO, Treasurer and Secretary of Posting Solutions.                    From
10   March 2015 through November 2017, the Netherlands Account received
11   millions of dollars from Binary Trading SG PTE, Limited (“Binary
12   Trading”).    On April 4, 2017, M.G. sent an email to employees of the
13   bank that maintains the Netherlands Account.             The email explained:
14        Binary Capital is our trading partner, they hold money in
          trust for Go Coin [sic]. Rather than incurring 3 sets of
15        wire fees which make our transactions unprofitable, they
16        act as our agent and disburse payments directly from our
          trust account to our merchant.
17
18                b.   For the period of September 4 through November 23,
19   2015, Backpage advertisers used Bitcoins to purchase about 1,000,000
20   “adult” ads from Backpage.        Backpage then sold those Bitcoins to
21   GoCoin for approximately $8.6 million.           Included among the Bitcoins
22   sold to GoCoin during this period were payments pimps made to
23   Backpage to purchase ads to promote child prostitution.
24                c.   For the period of December 14, 2015, through August
25   30, 2016, in approximately 154 wires, GoCoin accounts held in
26   Slovakia (the “Slovakia Account”) and Singapore Account (the
27   “Singapore Account”) transferred a total of approximately
28   $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,


                                              40
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             41 of 87
                                                                    Page
                                                                       Page
                                                                         42 of
                                                                            ID88
                                                                               #:41



 1   Texas, owned by Website Technology (“Website Tech Account ‘2008”).
 2   On January 15, 2016, the Website Tech Account ‘2008 transferred
 3   $189,571 to Verizon in Los Angeles, California, in payment for
 4   Backpage internet services.
 5              d.      Between January 21 and August 31, 2016, Website Tech
 6   Account ‘2008 sent approximately 27 wire transfers totaling
 7   approximately $48,000,000 to Arizona Bank & Trust account number
 8   ‘6211, belonging to Cereus Properties LLC, which is owned or
 9   controlled by Spear, Backpage, and/or other Backpage Operators.
10        C.    Bank Accounts Funded with Proceeds Traceable to SUA,
                Involved in Money Laundering, or Both
11
         140. Between December 14, 2015, and February 9, 2017, a
12
     coordinated series of wire transfers were completed transferring
13
     criminal proceeds from Backpage-controlled bank accounts to four
14
     separate bank accounts at the USAA Savings Bank.              All the USAA
15
     Savings Bank accounts were held in the name of different living
16
     trusts with the common factor of Hawkins being one of the Trustees on
17
     all four accounts.      Hawkins is the sister-in-law of Larkin.
18
         141. Criminal proceeds deposited with a company doing business
19
     for GoCoin initiated wire transfers of the criminal proceeds from the
20
     Slovakia account to Website Tech Account ‘2008 in the United States.
21
         142. Website Tech Account ‘2008 then initiated wire transfer of
22
     the criminal proceeds to Arizona Bank & Trust Account number ‘6211
23
     (“AZBT ‘6211”), belonging to Cereus Properties LLC.
24
         143. On     January 4, 2017, AZBT ‘6211 initiated four wires:
25
          a.    $33,591.34 to Charles Schwab account ‘6039 held in the name
26
     of Oaxaca Living Trust with Kathleen D. Larkin as the sole
27
     beneficiary (“Schwab ‘6039”);
28


                                              41
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             42 of 87
                                                                    Page
                                                                       Page
                                                                         43 of
                                                                            ID88
                                                                               #:42



 1        b.    $33,591.34 to Charles Schwab account ‘9083, held in the
 2   name of Puebla Living trust with Rose L. Larkin as the sole
 3   beneficiary (Schwab ‘9083”);
 4        c.    $33,591.34 to Charles Schwab account ‘7249, held in the
 5   name of Cuernavaca Living Trust with Quinn M. Larkin as the sole
 6   beneficiary (“Schwab ‘8628”); and
 7        d.    $33,591.34 to Charles Schwab account ‘8628, held in the
 8   name of Chiapas Living trust with John C. Larkin as the sole
 9   beneficiary (“Schwab ‘8628”).
10       144. Several days after the criminal proceeds were deposited
11   into the four Charles Schwab accounts, they were then transferred to
12   four AZBT accounts.
13        a.    On January 10, 2017 Schwab '6039 wired $840,692.69 to
14   Arizona Bank & Trust account '3835, held in the name of Oaxaca Living
15   Trust UTA with Lacey and Hawkins as the Trustees and Kathleen
16   Dewhurst Larkin as the beneficiary ("AZBT '3835");
17        b.    On January 11, 2017 Schwab '9083 wired $840,672.72 to
18   Arizona Bank & Trust account '3864 held in the name of Puebla Living
19   Trust UTA with Lacey and Hawkins as the Trustees and Rose Lyons
20   Larkin as the beneficiary ("AZBT '3864");
21        c.    On January 12, 2017 Schwab '7249 wired $840,672.70 to
22   Arizona Bank & Trust account '3859 held in the name of Cuernavaca
23   Living Trust UTA with Lacey and Hawkins as the Trustees and Quinn
24   McCarthy Larkin as the beneficiary ("AZBT '3859"); and
25        d.    And on January 10, 2017 Schwab '8628 wired $840,672.70 to
26   Arizona Bank & Trust account '3840 held in the name of Chiapas Living
27   Trust UTA with Lacey and Hawkins as the Trustees and John Carey
28   Larkin as the beneficiary ("AZBT '3840").


                                              42
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             43 of 87
                                                                    Page
                                                                       Page
                                                                         44 of
                                                                            ID88
                                                                               #:43



 1         145. On January 11, 2018, and in addition to the previous wire
 2   transfers, AZBT '6211 transferred $33,591.34 to each of the Living
 3   Trust accounts, AZBT '3835, AZBT '3864, AZBT '3859, and AZBT '3840.
 4         146. On February 9, 2017, the four Oaxaca Living Trust account,
 5   AZBT '3835, AZBT '3864, AZBT '3859, and AZBT '3840, wire transferred
 6   approximately $874,330 to:
 7         a.     USAA Savings Account ‘2155 (“USAA ‘2155” or “Account 59”);
 8         b.     USAA Savings Account ‘2058 (“USAA ‘2058” OR “Account 60”);
 9         c.     USAA Savings Account ‘2171 (“USAA ‘2171” or Account 61”);
10   and
11         d.     USAA Savings Account ‘1507 (“USAA ‘1507” or Account 62”).
12         D.     Bases for Forfeiture
13         147. The Defendant Assets constitute, and are derived from,
14   proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
15   (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
16   (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
17   each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
18   conspiracy to commit such offenses.
19         148. The Defendant Assets were involved in, and are traceable to
20   property involved in, one or more transactions or attempted
21   transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
22   conspiracy to commit such offenses, in violation of 18 U.S.C.
23   § 1956(h).    Specifically, the Defendant Assets were involved in and
24   are traceable to property involved in one or more financial
25   transactions, attempted transactions, or a conspiracy to conduct or
26   attempt to conduct such transactions involving the proceeds of
27   specified unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and
28   were designed in whole or in part to conceal or disguise the nature,


                                              43
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             44 of 87
                                                                    Page
                                                                       Page
                                                                         45 of
                                                                            ID88
                                                                               #:44



 1   location, source, ownership or control of the proceeds of the SUA in
 2   violation of 18 U.S.C. § 1956(a)(1)(B)(i).
 3       149. The Defendant Assets were involved in, and are traceable to
 4   property involved in, one or more transactions or attempted
 5   transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
 6   commit such offenses, in violation of 18 U.S.C. § 1956(h).
 7   Specifically, the Defendant Assets were involved in and are traceable
 8   to property involved in one or more financial transactions, attempted
 9   transactions, or a conspiracy to conduct or attempt to conduct such
10   transactions in criminally derived property of a value greater than
11   $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
12   1952.
13   III. Assets Representing, Traceable To, and Involved In
          Specified Unlawful Activity
14
15           A.   Account 1 (Prosperity ‘7188 Funds)
         150. On February 15, 2017, Posting Solutions opened Account 1.
16
     M.G. is the sole signatory on the account (as described above,
17
     Posting Solutions is wholly owned by and controlled by Backpage).
18
         151. The application for the P.O. Box identifies the renter of
19
     the box as “Website Technologies, LLC/Backpage.com.”               Listed on the
20
     Application were the names of several Backpage Operators, including
21
     Ferrer.
22
         152. Between August 1 and September 1, 2017, Account 1 received
23
     more than $2,781,750 in wire transfers from foreign banks.                For
24
     example:
25
             a.   On or about August 16, 2017, Binary Trading wired $535,500
26
     from an account in Singapore into Account 1;
27
             b.   On or about August 17, 2017, Binary Trading wired $528,500
28


                                              44
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             45 of 87
                                                                    Page
                                                                       Page
                                                                         46 of
                                                                            ID88
                                                                               #:45



 1   from a Singapore account into Account 1; and
 2        c.    On or about August 30, 2017, a company named Trilix PTE LTD
 3   (“Trilex”), listing the same Singapore address as Binary Trading and
 4   GoCoin, sent four wire transfers from the Singapore account into
 5   Account 1, ranging from $385,450 to $492,250, totaling approximately
 6   $1,717,750.
 7       153. Plaintiff alleges that a substantial percentage of outgoing
 8   payments from Account 1 have been payments for the operation of
 9   Backpage.com.    For example, between July and October 2017, funds were
10   wired from Account 1, as following:
11        a.    $570,530 to Verizon Digital Media Services in Los Angeles
12   for services related to the Backpage.com website; and
13        b.    $1,497 to “Backupify,” a company that provided data backup
14   services for Backpage.
15                              CEREUS PROPERTIES ASSETS
16        B.    Account 2 (Compass ‘3873 Funds)
17       154. Account 2 was held in the name of Cereus Properties LLC,
18   and Spear was the sole signatory.          This account was funded in part
19   with transfers from Account 1, which funds are alleged to have been
20   traceable to SUA, involved in money laundering, or both, and was used
21   as a funnel account to pay Backpage Operators.             On average, during
22   each month of 2017, several hundred thousand dollars were transferred
23   from Account 1 to Account 2.        For example:
24        a.    On August 31, 2017, Account 1 sent a wire transfer totaling
25   $487,491.45 to Account 2;
26        b.    On September 15, 2017, Account 1 sent a wire transfer
27   totaling $91,672.67 to Account 2; and
28        c.    On October 2, 2017, Account 1 sent a wire transfer totaling


                                              45
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             46 of 87
                                                                    Page
                                                                       Page
                                                                         47 of
                                                                            ID88
                                                                               #:46



 1   $471,766 to Account 2.
 2       155. Funds from Account 2 were also used to promote and
 3   facilitate prostitution.       For example:
 4        a.      On December 2, 2016, the Netherlands Account transferred
 5   $324,055.85 to Account 2;
 6        b.      On December 8, 2016, the Netherlands Account transferred
 7   $499,970.00 to Account 2;
 8        c.      On December 27, 2016, the Netherlands Account transferred
 9   $199,970.00 to Account 2; and
10        d.      From March to December 2017, Account 2 paid over $9,000 to
11   “Cox Communications,” an internet services company that Backpage used
12   to facilitate its internet presence and promote its sale of
13   prostitution advertising.
14        C.      Account 3 (Compass ‘4862 Funds)
15       156. Account 3, held in the name of Cereus Properties, was
16   funded with transfers from foreign and domestic banks, which funds
17   were traceable to SUA, involved in money laundering, or both,
18   including funds transferred from the Netherlands Account through one
19   of the Backpage Operators’ go-between accounts10 (Wells Fargo Bank
20   account ‘9863 (“Account ‘9863”)), and eventually funneled into
21   Account 3.
22                                 MICHAEL LACEY ASSETS
23        D.      Account 4 (FFS&L of SR ‘3620 Funds)
24       157. Account 4, held in the name of Lacey, was funded with
25   transfers from foreign and domestic banks, which funds were traceable
26
27        10A “go-between” (a.k.a., a “pass-through”) is an account set up
     for the main purpose of transferring funds from one or more bank
28   accounts to various other bank accounts, frequently as an attempt to
     further conceal the true source and nature of the funds.

                                              46
          Case
            Case
               2:19-cv-07048
                  2:18-cr-00422-SMB
                               Document
                                     Document
                                        1 Filed807-1
                                                08/13/19
                                                      FiledPage
                                                            11/27/19
                                                                47 of 87
                                                                       Page
                                                                          Page
                                                                            48 of
                                                                               ID88
                                                                                  #:47



 1   to SUA, involved in money laundering, or both.                On October 2, 2017,
 2   Account 24 (which was itself funded with transfers from foreign and
 3   domestic banks with proceeds traceable to SUA, involved in money
 4   laundering, or both), transferred $297,795 into Account 4, as further
 5   described below.
 6        E.       Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
     ‘8332)
 7
 8          158. Accounts 5, 6, and 7, each held in the name of Lacey, were
 9   funded with transfers from foreign and domestic banks, which funds
10   were traceable to SUA, involved in money laundering, or both.
11   Backpage Operators used Accounts 5, 6, and 7 as pass-through
12   accounts.
13           a.    On May 31, 2017, Account 2 transferred approximately
14   $676,808.04 into Account 5;
15           b.    On June 30, 2017, Account 5 transferred $600,000 to Account
16   6;
17           c.    On October 2, 2017, Account 2 made two transfers:
18                   i. $297,795.54 transferred to Account 4; and
19                  ii. $694,856.25 wired to Account 11.
20           d.    On April 16, 2018, Lacey personally went into the Republic
21   Bank of Arizona, withdrew $500,000 from Account 5, and then used that
22   $500,000 as the initial deposit to open Account 7; and
23           e.    On or about February 15, 2018, Lacey drafted two $600,000
24   checks (totaling $1.2 million).            One check was drawn from Account 11,
25   and the second was drawn from Account 4.              These two checks were used
26   to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
27   $300,000.00, and $300,000.00.
28


                                                 47
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             48 of 87
                                                                    Page
                                                                       Page
                                                                         49 of
                                                                            ID88
                                                                               #:48



 1        F.    Account 11 (SFFCU ‘2523 Funds)
 2       159. Account 11 is held in the name of Lacey and an individual
 3   listed in the Credit Union’s records as Lacey’s employee and
 4   bookkeeper.    Account 11 was funded with proceeds alleged to have been
 5   traceable to SUA, involved in money laundering, or both.
 6        a.    On February 2, 2018, Account 2 (which then contained funds
 7   traceable to SUA, involved in money laundering, or both) transferred
 8   $734,602.70 into Account 11.
 9        G.    Account 12 (IOLTA ‘4139)
10       160. Account 12 was an IOLTA held for the benefit of Lacey, and
11   was funded with proceeds traceable to SUA, involved in money
12   laundering, or both.
13       161. On January 4, 2017, the Singapore Account wired $489,500
14   into a Posting Solutions controlled account held at Veritex Bank (the
15   “Veritex Account”).      On January 20, 2017, the Singapore Account
16   directed two additional wires, for $358,150 and $470,150
17   respectively, into the Veritex Account.           In total, the Singapore
18   Account transferred $1,317,800 into the Veritex Account.
19        a.    On or about February 23, 2017, the Veritex Account directed
20   two payments to Account 2, a wire of $443,014, and a check for
21   $27,887.41;
22        b.    Between March 30 and September 14, 2017, Account 2 sent
23   five wires totaling $4,058.063.65 to Account 12; and
24        c.    In July 2018, Account 12 was closed and a cashier’s check
25   totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
26   Account 12.
27        H.    The Sebastopol Property
28       162. The Sebastopol Property was purchased and maintained, in


                                              48
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             49 of 87
                                                                    Page
                                                                       Page
                                                                         50 of
                                                                            ID88
                                                                               #:49



 1   whole or in part, using funds traceable to SUA, involved in money
 2   laundering, or both.
 3       163. In a series of transactions in December 2016, illicit
 4   proceeds from the Netherlands Account would pass-through Account 2,
 5   eventually ending up in Account 11.           Additionally, between July and
 6   October 2017, additional illicit proceeds from the Singapore Account
 7   were passed-through Account 1 to Account 2, and eventually
 8   transferred to Account 11.        On or about October 10, 2017, over
 9   $10,000 of funds from Account 11 were used to support and maintain
10   the Sebastopol Property.
11       164. On February 11, 2016, a grant deed, instrument number
12   2016010019 of the Sonoma County official records, transferred the
13   Sebastopol Property to Lacey.         Thereafter, on April 24, 2017, for no
14   consideration, Lacey transferred title of the Sebastopol Property to
15   his Delaware limited liability company, Sebastopol, LLC.                As noted in
16   the grant deed:
17        “There was no consideration for this transfer. This is a
          transfer between an individual or individuals and a legal
18        entity or between legal entities that results solely in a
19        change in the method of holding title and in which
          proportional ownership inters in the realty remain the
20        same. . .”
21       165. On October 10, 2017, Lacey issued a $12,956.25 check from
22   Account 11 to Sonoma County Tax Collector.            The notation on this wire
23   was “2043 Pleasant Hill Dr Sebastopol.”
24        I.    San Francisco, California Property 1
25       166. San Francisco Property 1 was purchased and maintained, in
26   whole or in part, using funds traceable to SUA, involved in money
27   laundering, or both.
28       167. In order to acquire San Francisco Property 2, Lacey used


                                              49
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             50 of 87
                                                                    Page
                                                                       Page
                                                                         51 of
                                                                            ID88
                                                                               #:50



 1   funds transferred through the Singapore Account, the Website Tech
 2   Account ‘2008, and Cereus Properties accounts, as well as annuity
 3   accounts that Lacey controlled, as follows:
 4        a.    Illicit proceeds were deposited into the Singapore Account,
 5 passed-through Account 1, then passed-through Account 2 and
 6 transferred to Account 11.         Thereafter, funds from Account 11 were
 7 used to support and maintain San Francisco Property 1;
 8        b.    On May 18, 2016, grant deed instrument number 2016-K245482-
 9 00 of the San Francisco County official records, transferred San
10 Francisco Property 1 to Lacey and his female partner; and
11        c.    Thereafter, on October 10, 2017, over $10,000 in funds from
12 Account 11 were used to purchase or maintain San Francisco Property 1.
13        J.    San Francisco Property 2
14       168. San Francisco Property 2 was purchased and maintained, in
15   whole or in part, using funds traceable to SUA, involved in money
16   laundering, or both.
17       169. During the period of December 14 through December 29, 2015,
18   as GoCoin’s partial payment for the Bitcoins Backpage sold it during
19   the period of September 4 through November 23, 2015, the Slovakia
20   Account wired over $1,250,000 to Website Tech Account ‘2008.
21       170. After December 14, 2015, Website Tech Account ‘2008 then
22   transferred funds via multiple pass-through accounts controlled by
23   Lacey and other Backpage Operators, which, as of June 21, 2016,
24   resulted in approximately $5,400,000 ending up in Arizona Bank &
25   Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
26       171. On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
27   Fidelity National Title Company.         The notation on this wire was
28   “XXX(Earnest Money)XXXXXX.”        On July 20, 2016, AB&T Account ‘1793


                                              50
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             51 of 87
                                                                    Page
                                                                       Page
                                                                         52 of
                                                                            ID88
                                                                               #:51



 1   wired $12,859,152.57 to Fidelity National Title Company.                The
 2   notation on this wire was “XX(Balance of Property)XXXXX.”
 3       172. Casa Bahia for San Francisco, LLC, a Delaware limited
 4   liability company, was the entity used to take title to San
 5   Francisco, California Property 2, and is owned by Lacey.                On July 21,
 6   2016, by grant deed, San Francisco Property 2 was transferred to
 7   Lacey.    On June 21, 2017, by grant deed and for no consideration,
 8   Lacey transferred San Francisco Property 2 to Casa Bahia for San
 9   Francisco, LLC, a Delaware limited liability company, as evidenced by
10   instrument number 2017-K466276099 of the San Francisco County
11   official records.     As noted in the grant deed:
12        There was no consideration for this transfer. This is a
          transfer between an individual or individuals and a legal
13        entity or between legal entities that results solely in a
14        change in the method of holding title and in which
          proportional ownership inters in the realty remain the
15        same. . .
16        K.     San Francisco Property 3
17       173. San Francisco Property 3 was purchased and maintained, in
18   whole or in part, using funds traceable to SUA, involved in money
19   laundering, or both.
20       174. Beginning in February 2013, illicit funds from Backpage’s
21   U.S. Bank account ‘1165 passed-through various Backpage or Backpage
22   Operators accounts, eventually ending up in BMO Harris account ‘5263,
23   owned or controlled by Lacey.         In May 2015, over $10,000 of funds
24   from BMO Harris account ‘5263 was used to purchase or maintain San
25   Francisco Property 3.
26        L.     Sedona Property
27       175. The Sedona Property was purchased and maintained, in whole
28   or in part, using funds traceable to SUA, involved in money


                                              51
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             52 of 87
                                                                    Page
                                                                       Page
                                                                         53 of
                                                                            ID88
                                                                               #:52



 1   laundering, or both.
 2       176. In October 2017, Account 2 wired approximately $297,795 to
 3   Account 4.    On November 13, 2018, $6,725.54 from Account 4 was used
 4   to support or maintain the Sedona Property.
 5        M.      Paradise Valley Property 2
 6       177. Paradise Valley Property 2 was purchased and maintained, in
 7   whole or in part, using funds traceable to SUA, involved in money
 8   laundering, or both.
 9       178. In 2005, for approximately $1,500,000, Lacey purchased the
10   Paradise Valley Property 2.        In 2010, the Paradise Valley Property
11   was used as collateral for a $1 million loan (the “2010 Loan”).
12   Beginning no later than January 2012, illicit proceeds were used to
13   service the debt on the 2010 Loan.            Specifically:
14        a.      Between February 4 and June 6, 2013, through a series of
15   wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
16   approximately $41,500,000 to BMO Harris Bank account ‘5263; and
17        b.      Between March 2013, and January 2016, through a series of
18   periodic transactions, approximately $174,749.39 from BMO Harris Bank
19   account ‘5263 was used to service the debt on the 2010 Loan.
20                                 JAMES LARKIN ASSETS
21        N.  Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1897,
              ‘8103, ‘8162, AND ‘8189)
22       179. Account 13, held in the name of Larkin, was funded with
23   proceeds alleged to have been traceable to SUA, involved in money
24   laundering, or both.
25        a.      On July 6, 2017, Account 2 transferred $971,651.51 into
26   Account 13; and
27        b.      On July 28, 2017, Account 13 transferred $400,000 into
28   Account 14.


                                              52
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             53 of 87
                                                                    Page
                                                                       Page
                                                                         54 of
                                                                            ID88
                                                                               #:53



 1        180. Account 15 is held in the name of Larkin.
 2        a.      From March 2015 through November 2017, the Netherlands
 3   Account received several millions of dollars in criminal proceeds
 4   from Binary Trading;
 5        b.      On December 2, 2016, the Netherlands Account transferred
 6   $324,055.85 to Account 2;
 7        c.      On December 8, 2016, the Netherlands Account transferred
 8   $499,970.00 to Account 2;
 9        d.      On December 27, 2016, the Netherlands Account transferred
10   $199,970.00 to Account 2, which account then transferred funds
11   through Account ‘9863 and into Account 3; and
12        e.      On December 13, 2017, Account 3 transferred $406,211.10 to
13   Account 15.
14       181. Account 16, 17, and 18 are CDARS Accounts held in the name
15   of Larkin.
16        a.      On July 28, 2017, Account 13 transferred $400,000 into
17   Account 14; and
18        b.      On or about February 8, 2018, $1 million in funds from
19   Account 14 was used to fund Account 16 (which received $500,000),
20   Account 17 (which received $250,000), and Account 18 (which received
21   $250,000).
22        O.      Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                  ‘0012)
23
24       182. Account 19 is held in the name of Larkin’s spouse, Margaret
25   Larkin, and was funded with proceeds traceable to SUA, involved in
26   money laundering, or both.
27        a.      On December 31, 2015, Website Tech Account ‘2008
28   transferred $811,424 to the Slovakia Account;


                                              53
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             54 of 87
                                                                    Page
                                                                       Page
                                                                         55 of
                                                                            ID88
                                                                               #:54



 1        b.    On January 11, 2016, the Slovakia Account transferred
 2   approximately $1,300,000 to Charles Schwab account ‘4693, held in the
 3   name of Larkin (“Charles Schwab Account ‘4693”);
 4        c.    On January 14, 2016, Charles Schwab Account ‘4693
 5   transferred approximately $13,500,000 to Northern Trust Company
 6   account ‘9562 (under the name “Ocotillo Family Trust,” owned and
 7   controlled by Larkin and Margaret Larkin);
 8        d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
 9   Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
10   Larkin);
11        e.    In or about November 2017, Morgan Stanley elected to
12   terminate its business relationship with Larkin;
13        f.    On November 30, 2017, all the funds then held in Morgan
14   Stanley account ‘1673 (about $10,000,000) were transferred to Account
15   19; and
16        g.    Some of the funds in Account 19 were used to purchase bonds
17   and/or securities, which were held in Account 20.
18        P.    Account 21 (ACF ‘2020)
19       183. Account 21 contains securities and investment vehicles held
20   in the name of Ocotillo Family Trust, which is owned and controlled
21   by Larkin and his spouse, and was funded with proceeds traceable to
22   SUA, involved in money laundering, or both.
23        a.    During the period of March 23 through March 31, 2016,
24   Website Tech Account ‘2008 sent three wire transfers totaling
25   $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
26   to Cereus Properties (“Account ‘6211”);
27        b.    During the period of April 1, 2016, through July 1, 2016,
28   Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles


                                              54
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             55 of 87
                                                                    Page
                                                                       Page
                                                                         56 of
                                                                            ID88
                                                                               #:55



 1   Schwab Account ‘4693;
 2        c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred
 3   $15,000,000 to Account 21;
 4        d.    During the period of August 2, 2016, through October 6,
 5   2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
 6   Charles Schwab Account ‘4693;
 7        e.    On January 3, 2017, Charles Schwab Account ‘4693
 8   transferred $2,500,000 to Account 21; and
 9        f.    On January 4, 2017, Charles Schwab Account ‘4693
10   transferred $2,500,000 Account 21.
11        Q.    Accounts 22 And 23 (BA ‘8225 and ‘7054)
12       184. Account 22 is held in the name of one of T. Larkin, and was
13   used in furtherance of the money laundering scheme described herein,
14   and in an attempt to further conceal or disguise the nature,
15   location, source, ownership or control of the criminal proceeds.
16       185. On February 2, 2018, Account 2 wire transferred $28,337
17   into Account 22.
18       186. Account 23 is held in the name of R. Larkin.                On February
19   2, 2018, Account 2 wire transferred $28,337 into Account 23.
20        R.    Saint Helena Property
21       187. The Saint Helena Property was purchased and maintained, in
22   whole or in part, using funds traceable to SUA, involved in money
23   laundering, or both.
24       188. Between February 4 and June 6, 2013, approximately
25   $41,500,000 in illicit funds were transferred to Camarillo Holdings
26   LLC, BMO Harris Bank account ‘7172.           On October 2, 2013, BMO Harris
27   Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
28   account ‘3110.     Thereafter, on November 3, 2016, over $10,000 of


                                              55
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             56 of 87
                                                                    Page
                                                                       Page
                                                                         57 of
                                                                            ID88
                                                                               #:56



 1   funds from BMO Harris Bank account ‘7172 were used to purchase or
 2   maintain the Saint Helena Property.
 3        S.    Chicago Property
 4       189. The Chicago Property was purchased and maintained, in whole
 5   or in part, using funds traceable to SUA, involved in money
 6   laundering, or both.
 7       190. Illicit funds originating from Backpage’s U.S. Bank account
 8   ‘1165 were passed-through accounts owned or controlled by Backpage or
 9   Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
10   Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110
11   transferred $138,000 to Chicago Title and Trust Company as payment
12   towards the purchase of the Chicago Property.
13        T.    Paradise Valley Property 1
14       191. Paradise Valley Property 1 was purchased and maintained, in
15   whole or in part, using funds traceable to SUA, involved in money
16   laundering, or both.
17       192. Approximately $41.5 million in illicit funds from
18   Backpage’s U.S. Bank account ‘1165 passed through various Backpage or
19   Backpage Operators accounts.        Following these various transfers,
20   eventually, on October 2, 2013, a total of approximately $26,130.64
21   was transferred into BMO Harris account ‘3110, owned or controlled by
22   Larkin.   Thereafter, on December 11, 2014, BMO Harris Bank account
23   ‘3100 paid $46,957.28 to maintain the Paradise Valley property 1.
24        U.    Paradise Valley Property 7
25       193. Paradise Valley Property 7 was purchased and maintained, in
26   whole or in part, using funds traceable to SUA, involved in money
27   laundering, or both.
28       194. Illicit funds originating from Backpage’s U.S. Bank account


                                              56
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             57 of 87
                                                                    Page
                                                                       Page
                                                                         58 of
                                                                            ID88
                                                                               #:57



 1   ‘1165 were passed-through accounts owned or controlled by Backpage or
 2   Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
 3   from which account over $10,000 was paid to maintain Paradise Valley
 4   Property 7.
 5                                  JOHN BRUNST ASSETS
 6        V.    Account 24 (COMPASS BANK ‘3825)
 7       195. Account 24 is held in the name of Brunst, and was used in
 8   furtherance of the money laundering scheme described herein, and in
 9   an attempt to further conceal or disguise the nature, location,
10   source, ownership or control of the proceeds of SUA.
11       196. On February 2, 2018, Account 2 wire transferred $135,956.59
12   into Account 24.
13        W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7892,
                ‘7889, ‘7888 AND ‘6485)
14
15       197. Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
16   the “Brunst Family Trust.”        Brunst and his wife are the sole trustees
17   for these accounts, which were funded with proceeds traceable to SUA,
18   involved in money laundering, or both.
19        a.    On December 31, 2015, Website Tech Account ‘2008
20   transferred $811,424 to Account ‘6211;
21        b.    On December 6, 2016, Account ‘6211 transferred $161,459 to
22   Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
23   ‘4891”);
24        c.    On January 4, 2017, Account ‘6211 transferred another
25   $258,841 to Account ‘4891;
26        d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
27   Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
28   (“Account ‘7474”).


                                              57
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             58 of 87
                                                                    Page
                                                                       Page
                                                                         59 of
                                                                            ID88
                                                                               #:58



 1        e.    On May 19, 2017, Account ‘7474 transferred approximately
 2   $1,500,000 into Account 25;
 3        f.    On May 23, 2017, Account 25 transferred approximately
 4   $350,000 to Account 25;
 5        g.    On June 7, 2017, Account 25 transferred approximately
 6   $1,340,000 to Account 25;
 7        h.    On September 13, 2017, Account 25 transferred approximately
 8   $581,000 to Account 27;
 9        i.    On September 13, 2017, Account 25 transferred approximately
10   $250,000 to Account 28;
11        j.    On September 13, 2017, Account 25 transferred approximately
12   $250,000 to Account 29; and
13        k.    On September 15, 2017, Account 25 transferred approximately
14   $500,000 to Account 30.
15                                  SCOTT SPEAR ASSETS
16        X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)
17       198. Accounts 31 and 32 are held in the name of Spear, which
18   accounts were funded with proceeds traceable to SUA, involved in
19   money laundering, or both.        Account 33 is held in trust for the
20   benefit of Spear and certain of his family members, which account was
21   funded with proceeds traceable to SUA, involved in money laundering,
22   or both.   In furtherance of the money laundering scheme, and in an
23   attempt to further conceal the true nature of the criminal proceeds,
24   go-between accounts served to funnel money from one account to
25   another.
26        a.    Between January 21 and August 31, 2016, Website Tech
27   Account ‘2008 sent approximately 27 wire transfers totaling
28   approximately $48,000,000 to Account ‘6211;


                                              58
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             59 of 87
                                                                    Page
                                                                       Page
                                                                         60 of
                                                                            ID88
                                                                               #:59



 1           b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
 2   transferred $892,426 into Account 31;
 3           c.    On September 14, 2017, Account 2 wire transferred
 4   $50,162.05 into Account 31;
 5           d.    On October 12, 2017, Account 31 transferred approximately
 6   $21,500 into Account 32; and
 7           e.    On January 5, 2018, Account 31 transferred approximately
 8   $600,000 into Account 33.
 9           Y.    Account 34 (Live Oak Bank Account ‘6910)
10       199. Account 34 is held in the name of Spear, and was funded
11   with proceeds traceable to SUA, involved in money laundering, or
12   both.
13       200. On or about March 16, 2016, as an opening deposit, Account
14   31 transferred $250,000 into Account 34.
15           Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
16       201. Accounts 35 and 36 are held in the name of N. Spear,
17   Spear’s adult daughter, and were funded with proceeds traceable to
18   SUA, involved in money laundering, or both.
19           a.    On February 23, 2017, Account 31 transferred approximately
20   $50,000 into Account 35; and
21           b.    On the February 23, 2017, Account 31 transferred $50,000
22   into Account 36.
23                                 PRIMUS TRUST ASSETS
24           AA.        Account 37 (K&H Bank Account ‘1210)
25       202. Account 37 is located in Hungary, and held in the name of
26   Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
27   In furtherance of the money laundering scheme, Account 37 was funded
28   with proceeds traceable to SUA, involved in money laundering, or


                                              59
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             60 of 87
                                                                    Page
                                                                       Page
                                                                         61 of
                                                                            ID88
                                                                               #:60



 1   both.
 2       203. The tracing of this account involves numerous banks and
 3   bank accounts, both foreign and domestic.            The accounts include:
 4   Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
 5   annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
 6   all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
 7   Financial account ‘9992, held in an IOLTA, with Lacey as the sole
 8   beneficiary.
 9           a.   Between December 14, 2015, and January 15, 2016, the
10   Slovakia Account sent approximately 26 wire transfers totaling over
11   $2,500,000 to Website Tech Account ‘2008 in the United States;
12           b.   On January 15, 2016, Website Tech Account ‘2008 transferred
13   $189,571 to Verizon in Los Angeles, California, in payment for
14   Backpage internet services, which served, in whole or in part, to
15   promote sex trafficking and illegal prostitution;
16           c.   Between January 21 and August 31, 2016, Website Tech
17   Account ‘2008 sent approximately 27 wire transfers totaling
18   approximately $48,000,000 to Account ‘6211;
19           d.   Between April 1 and October 6, 2016, in approximately 12
20   wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust
21   Accounts;
22           e.   On December 29, 2016, in five wires, the AZBT Annuity
23   Trusts Accounts sent approximately $16,500,000 to Johnson Financial
24   account ‘9992; and
25           f.   On January 3, 2017, Johnson Financial account ‘9992
26   transferred $16,500,000 to Account 37.
27
28


                                              60
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             61 of 87
                                                                    Page
                                                                       Page
                                                                         62 of
                                                                            ID88
                                                                               #:61



 1                                   AD TECH BV ASSETS
 2        BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
 3       204. Accounts 56, 57, and 58 are located in the Czech Republic
 4   and held in the name of Ad Tech BV, identifying Ferrer as the
 5   ultimate beneficial owner, which accounts were funded with proceeds
 6   traceable to SUA, involved in money laundering, or both.
 7       205. Account 56, 57, and 58 were set up and maintained to
 8   receive payments for Backpage ads, that is, for “accounts
 9   receivable.”    Merchant processors would accept credit card payments
10   and Bitcoins from Backpage advertisers as credit to place ads for
11   prostitution and other services.         The merchant processors would then
12   transfer these funds to accounts set up to receive such payments,
13   specifically including Accounts 56, 57, and 58.             All funds contained
14   within Accounts 56, 57, and 58 are traceable to SUA and involved in
15   money laundering.
16        CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
                ‘K000 E, and ‘K001 K)
17
18       206. Accounts 47, 48, 49, and 50 are located in Principality of
19   Liechtenstein, and held for the benefit of Ferrer, which accounts
20   were funded with proceeds traceable to SUA, involved in money
21   laundering, or both.
22       207. Accounts 47, 48, 49, and 50 were set up and maintained to
23   receive payments for Backpage ads, that is, for “accounts
24   receivable.”    Merchant processors would accept credit card payments
25   and Bitcoins from Backpage advertisers as credit to place ads for
26   prostitution and other services.         The merchant processors would then
27   transfer these funds to accounts set up to receive such payments,
28   specifically including Accounts 47, 48, 49, and 50.              All funds


                                              61
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             62 of 87
                                                                    Page
                                                                       Page
                                                                         63 of
                                                                            ID88
                                                                               #:62



 1   contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
 2   involved in money laundering.
 3                       GOLD LEAF SRO FUNDS HELD AT FIO BANK
 4        DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
 5       208. Accounts 38, 39, and 40 are located in the Czech Republic,
 6   and held for the benefit of Backpage by a third party entity named,
 7   “Gold Leaf SRO.”     Accounts 38, 39, and 40 were funded with proceeds
 8   traceable to SUA, involved in money laundering, or both.
 9       209. Accounts 38, 39, and 40 were created outside the United
10   States with the intention of avoiding the “blockade” of Backpage set
11   up by U.S. credit card companies that refused to process Backpage
12   receipts following negative press associated with Backpage.
13   Approximately 99.5% of the payments into these accounts were to be
14   transferred to accounts held by Ad Tech BV, a Backpage controlled
15   company located in the Netherlands, after which transfer, the funds
16   could be directed for the benefit of Backpage or Backpage Operators
17   in the U.S. or abroad.       All funds contained within Accounts 38, 39,
18   and 40 are traceable to SUA and involved in money laundering.
19                      PROTECCTIO SRO FUNDS HELD AT FIO BANK
20        EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
21       210. Accounts 41, 42, and 43 are located in the Czech Republic,
22   and held for the benefit of Backpage by a third party entity named,
23   “Protecctio SRO.”     Accounts 41, 42, and 43 were funded with proceeds
24   traceable to SUA, involved in money laundering, or both.
25       211. Accounts 41, 42, and 43 were created outside the United
26   States with the intention of avoiding the “blockade” of Backpage set
27   up by U.S. credit card companies that refused to process Backpage
28   receipts following negative press associated with Backpage.


                                              62
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             63 of 87
                                                                    Page
                                                                       Page
                                                                         64 of
                                                                            ID88
                                                                               #:63



 1   Approximately 99.5% of the payments into these accounts were to be
 2   transferred to accounts held by Ad Tech BV, a Backpage controlled
 3   company located in the Netherlands, after which transfer the funds
 4   could be directed for the benefit of Backpage or Backpage Operators
 5   in the U.S. or abroad.       All funds contained within Accounts 41, 42,
 6   and 43 are traceable to SUA and involved in money laundering.
 7                        VARICOK SRO FUNDS HELD AT FIO BANK
 8        FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
 9       212. Accounts 44, 45, and 46 are located in the Czech Republic,
10   and held in the name of Varicok Company SRO.             Accounts 44, 45, and 46
11   were funded with proceeds traceable to SUA, involved in money
12   laundering, or both.
13       213. Accounts 44, 45, and 46 were created outside the United
14   States with the intention of avoiding the “blockade” of Backpage set
15   up by U.S. credit card companies that refused to process Backpage
16   receipts following negative press associated with Backpage.
17   Approximately 99.5% of the payments into these accounts were to be
18   transferred to accounts held by Ad Tech BV, a Backpage controlled
19   company located in the Netherlands, after which transfer, the funds
20   could be directed for the benefit of Backpage or Backpage Operators
21   in the U.S. or abroad.       All funds contained within Accounts 44, 45,
22   and 46 are traceable to SUA and involved in money laundering.
23                   PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
24        GG.   Account 51 (KB ‘7664)
25       214. Account 51 is located in the Kingdom of the Netherlands,
26   and held for the benefit of Backpage by a third party entity named,
27   “Procop Services BV.”      Account 51 was funded with proceeds traceable
28   to SUA, involved in money laundering, or both.


                                              63
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             64 of 87
                                                                    Page
                                                                       Page
                                                                         65 of
                                                                            ID88
                                                                               #:64



 1       215.        Account 51 was created outside the United States with the
 2   intention of avoiding the “blockade” of Backpage set up by U.S.
 3   credit card companies that refused to process Backpage receipts
 4   following negative press associated with Backpage.              Approximately
 5   99.5% of the payments into Accounts 51 was to be transferred to
 6   accounts held by Ad Tech BV, a Backpage controlled company located in
 7   the Netherlands, after which transfer, the funds could be directed
 8   for the benefit of Backpage or Backpage Operators in the U.S. or
 9   abroad.       All funds contained within Account 51 are traceable to SUA
10   and involved in money laundering.
11                      GULIETTA GROUP BV FUNDS HELD AT RABO BANK
12           HH.    Accounts 52 and 53 (RB ‘2452 and ‘4721)
13       216. Accounts 52 and 53 are located in the Kingdom of the
14   Netherlands and held for the benefit of Backpage by a third party
15   entity named, “Gulietta Group BV.”            Accounts 52 and 53 were funded
16   with proceeds traceable to SUA, involved in money laundering, or
17   both.
18       217. Accounts 52 and 53 were created outside the United States
19   with the intention of avoiding the “blockade” of Backpage set up by
20   U.S. credit card companies that refused to process Backpage receipts
21   following negative press associated with Backpage.              Approximately
22   99.5% of the payments into these accounts were to be transferred to
23   accounts held by Ad Tech BV, a Backpage controlled company located in
24   the Netherlands, after which transfer, the funds could be directed
25   for the benefit of Backpage or Backpage Operators in the U.S. or
26   abroad.       All funds contained within Accounts 52 and 53 are traceable
27   to SUA and involved in money laundering.
28


                                              64
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             65 of 87
                                                                    Page
                                                                       Page
                                                                         66 of
                                                                            ID88
                                                                               #:65



 1    CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
                  B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
 2
 3        II.    Account 55 (SP ‘1262)
 4       218. Account 55 is located in the United Kingdom and held by a
 5   third party entity, “Cashflows Europe Limited” (“Cashflows”).
 6   Although Backpage is the ultimate beneficiary of Account 55,
 7   Cashflows acts first as an entity holding this account for the
 8   benefit of Gulietta Group B.V., Universads B.V., Procop Services
 9   B.V., and Proteccio SRO (collectively referred to as, the
10   “Entities”), each of which company is owned or controlled by
11   Backpage.   Account 55 was funded with proceeds traceable to SUA,
12   involved in money laundering, or both.
13       219. Account 55 was created outside the United States with the
14   intention of avoiding the “blockade” of Backpage set up by U.S.
15   credit card companies that refused to process Backpage receipts
16   following negative press associated with Backpage.              Approximately
17   99.5% of the payments into Accounts 55 was to be transferred to
18   accounts held by Ad Tech BV, a Backpage controlled company located in
19   the Netherlands, after which transfer, the funds could be directed
20   for the benefit of Backpage or Backpage Operators in the U.S. or
21   abroad.    All funds contained within Account 55 are traceable to SUA
22   and involved in money laundering.
23        JJ.    Account 54 (LHVP ‘4431)
24       220. Account 54 is an account maintained in the Republic of
25   Estonia, held in the name of Olist OU for the benefit of Backpage.
26   Account 54 was funded with proceeds traceable to SUA, involved in
27   money laundering, or both.
28       221. Account 54 was created outside the United States with the


                                              65
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             66 of 87
                                                                    Page
                                                                       Page
                                                                         67 of
                                                                            ID88
                                                                               #:66



 1   intention of avoiding the “blockade” of Backpage set up by U.S.
 2   credit card companies that refused to process Backpage receipts
 3   following negative press associated with Backpage.              Approximately
 4   99.5% of the payments into Accounts 54 was to be transferred to
 5   accounts held by Ad Tech BV, a Backpage controlled company located in
 6   the Netherlands, after which transfer, the funds could be directed
 7   for the benefit of Backpage or Backpage Operators in the U.S. or
 8   abroad.    All funds contained within Account 54 are traceable to SUA
 9   and involved in money laundering.
10                           BACKPAGE-CONTROLLED DOMAIN NAMES
11        KK.    ASCIO/WMB Inc Domain Names
12       222. Until recently, Backpage controlled numerous domain names,
13   which have since been seized by the government pursuant to a seizure
14   warrant issued in this district.11
15       223. The Seized Domains are registered by “ASCIO TECHNOLOGIES
16   INC” DBA “NETNAMES,” a domain registrar that manages the reservation
17   of internet domain names.        A domain registrar serves to ensure that a
18   registered domain name, like each of the Seized Domains, is not
19   double sold.
20       224. Additionally, a domain registration will allow the owner of
21   the domain to direct internet traffic to a company’s webserver.                  The
22   Seized Domains were found to have been acquired and maintained with
23   funds traceable to the money laundering scheme described herein,
24   specifically with funds from Account 1, and the Seized Domains were
25   the mechanism Backpage used to promote the prostitution and sex
26   trafficking activity.
27       225. The following domains constitute and are derived from
28
          11   18-MJ-00711

                                              66
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             67 of 87
                                                                    Page
                                                                       Page
                                                                         68 of
                                                                            ID88
                                                                               #:67



 1   proceeds traceable to SUA, involved in money laundering, or both:
 2        a.    atlantabackpage.com
 3        b.    backpage.be
 4        c.    backpage.com
 5        d.    backpage.com.br
 6        e.    backpage.cz
 7        f.    backpage.dk
 8        g.    backpage.ee
 9        h.    backpage.es
10        i.    backpage.fi
11        j.    backpage.fr
12        k.    backpage.gr
13        l.    backpage.hu
14        m.    backpage.ie
15        n.    backpage.it
16        o.    backpage.lt
17        p.    backpage.mx
18        q.    backpage.net
19        r.    backpage.no
20        s.    backpage.pl
21        t.    backpage.pt
22        u.    backpage.ro
23        v.    backpage.si
24        w.    backpage.sk
25        x.    backpage.us
26        y.    backpage-insider.com
27        z.    bestofbackpage.com
28        aa.   bestofbigcity.com


                                              67
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             68 of 87
                                                                    Page
                                                                       Page
                                                                         69 of
                                                                            ID88
                                                                               #:68



 1        bb.   bigcity.com
 2        cc.   chicagobackpage.com
 3        dd.   denverbackpage.com
 4        ee.   newyorkbackpage.com
 5        ff.   phoenixbackpage.com
 6        gg.   sandiegobackpage.com
 7        hh.   seattlebackpage.com
 8        ii.   tampabackpage.com
 9        LL.   SURRENDERED DOMAIN NAMES
10       226. Until recently, Backpage also controlled numerous domain
11   names that Backpage has since surrendered (pursuant to its guilty
12   plea on April 5, 2018, in the District of Arizona).
13       227. The following websites were purchased and/or maintained, in
14   whole or in part, with proceeds traceable to SUA, involved in money
15   laundering, or both:
16        a.    admoderation.com (Versio)
17        b.    admoderators.com (Versio)
18        c.    adnet.ws (NetNames)
19        d.    adplace24.com (Versio)
20        e.    adplaces24.com (Versio)
21        f.    adpost24.com (Versio)
22        g.    adpost24.cz (GoDaddy)
23        h.    adquick365.com (Versio)
24        i.    adreputation.com (NetNames)
25        j.    ads-posted-mp.com (Versio)
26        k.    adsplace24.com (Versio)
27        l.    adspot24.com (Versio)
28        m.    adspots24.com (Versio)


                                              68
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           69 of 87
                                                                  Page
                                                                     Page
                                                                       70 of
                                                                          ID88
                                                                             #:69



 1      n.    adsspot24.com (Versio)
 2      o.    adtechbv.co.nl (NetNames)
 3      p.    adtechbv.com (NetNames)
 4      q.    adtechbv.nl (NetNames)
 5      r.    advert-ep.com (Versio)
 6      s.    adverts-mp.com (Versio)
 7      t.    axme.com (GoDaddy)
 8      u.    back0age.com (NetNames)
 9      v.    backpa.ge (NetNames)
10      w.    backpaee.com (NetNames)
11      x.    backpage-insider.com (NetNames)
12      y.    backpage.adult (NetNames)
13      z.    backpage.ae (NetNames)
14      aa.   backpage.at (NetNames)
15      bb.   backpage.ax (NetNames)
16      cc.   backpage.be (NetNames)
17      dd.   backpage.bg (European domains)
18      ee.   backpage.bg (NetNames)
19      ff.   backpage.ca (NetNames)
20      gg.   backpage.cl (NetNames)
21      hh.   backpage.cn (European domains)
22      ii.   backpage.cn (NetNames)
23      jj.   backpage.co.id (NetNames)
24      kk.   backpage.co.nl (European domains)
25      ll.   backpage.co.nl (NetNames)
26      mm.   backpage.co.nz (NetNames)
27      nn.   backpage.co.uk (NetNames)
28      oo.   backpage.co.ve (NetNames)


                                            69
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           70 of 87
                                                                  Page
                                                                     Page
                                                                       71 of
                                                                          ID88
                                                                             #:70



 1      pp.   backpage.co.za (NetNames)
 2      qq.   backpage.com (NetNames)
 3      rr.   backpage.com.ar (NetNames)
 4      ss.   backpage.com.au (NetNames)
 5      tt.   backpage.com.ph (NetNames)
 6      uu.   backpage.cz (NetNames)
 7      vv.   backpage.dk (NetNames)
 8      ww.   backpage.ec (NetNames)
 9      xx.   backpage.ee (European domains)
10      yy.   backpage.ee (NetNames)
11      zz.   backpage.es (NetNames)
12      aaa. backpage.fi (European domains)
13      bbb. backpage.fi (NetNames)
14      ccc. backpage.fr (European domains)
15      ddd. backpage.fr (NetNames)
16      eee. backpage.gr (European domains)
17      fff. backpage.gr (NetNames)
18      ggg. backpage.hk (European domains)
19      hhh. backpage.hk (NetNames)
20      iii. backpage.hu (European domains)
21      jjj. backpage.hu (NetNames)
22      kkk. backpage.ie (NetNames)
23      lll. backpage.in (NetNames)
24      mmm. backpage.it (NetNames)
25      nnn. backpage.jp (NetNames)
26      ooo. backpage.kr (NetNames)
27      ppp. backpage.lt (NetNames)
28      qqq. backpage.lv (European domains)


                                            70
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           71 of 87
                                                                  Page
                                                                     Page
                                                                       72 of
                                                                          ID88
                                                                             #:71



 1      rrr. backpage.lv (NetNames)
 2      sss. backpage.me (NetNames)
 3      ttt. backpage.mx (NetNames)
 4      uuu. backpage.my (NetNames)
 5      vvv. backpage.net (NetNames)
 6      www. backpage.nl (NetNames)
 7      xxx. backpage.no (European domains)
 8      yyy. backpage.no (NetNames)
 9      zzz. backpage.nz (NetNames)
10      aaaa.       backpage.pe (NetNames)
11      bbbb.       backpage.ph (NetNames)
12      cccc.       backpage.pk (NetNames)
13      dddd.       backpage.pl (NetNames)
14      eeee.       backpage.porn (NetNames)
15      ffff.       backpage.pt (NetNames)
16      gggg.       backpage.ro (European domains)
17      hhhh.       backpage.ro (NetNames)
18      iiii.       backpage.se (NetNames)
19      jjjj.       backpage.sex (NetNames)
20      kkkk.       backpage.sg (NetNames)
21      llll.       backpage.si (European domains)
22      mmmm.       backpage.si (NetNames)
23      nnnn.       backpage.sk (European domains)
24      oooo.       backpage.sk (NetNames)
25      pppp.       backpage.sucks (NetNames)
26      qqqq.       backpage.tw (NetNames)
27      rrrr.       backpage.uk (NetNames)
28      ssss.       backpage.uk.com (NetNames)


                                            71
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           72 of 87
                                                                  Page
                                                                     Page
                                                                       73 of
                                                                          ID88
                                                                             #:72



 1      tttt.       backpage.us (NetNames)
 2      uuuu.       backpage.vn (NetNames)
 3      vvvv.       backpage.xxx (NetNames)
 4      wwww.       backpage.xyz (NetNames)
 5      xxxx.       backpagecompimp.com (NetNames)
 6      yyyy.       backpagecompimps.com (NetNames)
 7      zzzz.       backpagepimp.com (NetNames)
 8      aaaaa.      backpagepimps.com (NetNames)
 9      bbbbb.      backpagg.com (NetNames)
10      ccccc.      backpagm.com (NetNames)
11      ddddd.      backpagu.com (NetNames)
12      eeeee.      backpaoe.com (NetNames)
13      fffff.      backpawe.com (NetNames)
14      ggggg.      backqage.com (NetNames)
15      hhhhh.      backrage.com (NetNames)
16      iiiii.      backxage.com (NetNames)
17      jjjjj.      bakkpage.com (NetNames)
18      kkkkk.      bcklistings.com (NetNames)
19      lllll.      bestofbackpage.com (NetNames)
20      mmmmm.      bestofbigcity.com (NetNames)
21      nnnnn.      bickpage.com (NetNames)
22      ooooo.      bigcity.com (NetNames)
23      ppppp.      bpclassified.com (NetNames)
24      qqqqq.      bpclassifieds.com (NetNames)
25      rrrrr.      carlferrer.com (NetNames)
26      sssss.      clasificadosymas.com (NetNames)
27      ttttt.      clasificadosymas.net (NetNames)
28      uuuuu.      clasificadosymas.org (NetNames)


                                            72
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           73 of 87
                                                                  Page
                                                                     Page
                                                                       74 of
                                                                          ID88
                                                                             #:73



 1      vvvvv.      classifiedsolutions.co.uk (NetNames)
 2      wwwww.      classifiedsolutions.net (NetNames)
 3      xxxxx.      classyadultads.com (Versio)
 4      yyyyy.      columbusbackpage.com (NetNames)
 5      zzzzz.      connecticutbackpage.com (NetNames)
 6      aaaaaa.     cracker.co.id (NetNames)
 7      bbbbbb.     cracker.com (NetNames)
 8      cccccc.     cracker.com.au (NetNames)
 9      dddddd.     cracker.id (NetNames)
10      eeeeee.     cracker.net.au (NetNames)
11      ffffff.     crackers.com.au (NetNames)
12      gggggg.     crackers.net.au (NetNames)
13      hhhhhh.     ctbackpage.com (NetNames)
14      iiiiii.     dallasbackpage.com (NetNames)
15      jjjjjj.     denverbackpage.com (NetNames)
16      kkkkkk.     easypost123.com (Versio)
17      llllll.     easyposts123.com (Versio)
18      mmmmmm.     emais.com.pt (NetNames)
19      nnnnnn.     evilempire.com (NetNames)
20      oooooo.     ezpost123.com (Versio)
21      pppppp.     fackpage.com (NetNames)
22      qqqqqq.     fastadboard.com (Versio)
23      rrrrrr.     guliettagroup.nl (Versio)
24      ssssss.     htpp.org (NetNames)
25      tttttt.     ichold.com (NetNames)
26      uuuuuu.     internetspeechfoundation.com (nameisp)
27      vvvvvv.     internetspeechfoundation.org (nameisp)
28      wwwwww.     loads2drive.com (NetNames)


                                            73
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           74 of 87
                                                                  Page
                                                                     Page
                                                                       75 of
                                                                          ID88
                                                                             #:74



 1      xxxxxx.     loadstodrive.com (NetNames)
 2      yyyyyy.     loadtodrive.com (NetNames)
 3      zzzzzz.     losangelesbackpage.com (NetNames)
 4      aaaaaaa.    mediafilecloud.com (NetNames)
 5      bbbbbbb.    miamibackpage.com (NetNames)
 6      ccccccc.    minneapolisbackpage.com (NetNames)
 7      ddddddd.    mobileposting.com (Versio)
 8      eeeeeee.    mobilepostings.com (Versio)
 9      fffffff.    mobilepostlist.com (Versio)
10      ggggggg.    mobilposting.com (Versio)
11      hhhhhhh.    naked.city (NetNames)
12      iiiiiii.    nakedcity.com (NetNames)
13      jjjjjjj.    newyorkbackpage.com (NetNames)
14      kkkkkkk.    paidbyhour.com (NetNames)
15      lllllll.    petseekr.com (NetNames)
16      mmmmmmm.    petsfindr.com (NetNames)
17      nnnnnnn.    phoenixbackpage.com (NetNames)
18      ooooooo.    posteasy123.com (Versio)
19      ppppppp.    postfaster.com (NetNames)
20      qqqqqqq.    postfastly.com (NetNames)
21      rrrrrrr.    postfastr.com (NetNames)
22      sssssss.    postonlinewith.com (Versio)
23      ttttttt.    postonlinewith.me (Versio)
24      uuuuuuu.    postseasy123.com (Versio)
25      vvvvvvv.    postsol.com (GoDaddy)
26      wwwwwww.    postszone24.com (Versio)
27      xxxxxxx.    postzone24.com (Versio)
28      yyyyyyy.    postzones24.com (Versio)


                                            74
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           75 of 87
                                                                  Page
                                                                     Page
                                                                       76 of
                                                                          ID88
                                                                             #:75



 1      zzzzzzz.     rentseekr.com (NetNames)
 2      aaaaaaaa. results911.com (NetNames)
 3      bbbbbbbb. sandiegobackpage.com (NetNames)
 4      cccccccc. sanfranciscobackpage.com (NetNames)
 5      dddddddd. seattlebackpage.com (NetNames)
 6      eeeeeeee. sellyostuffonline.com (Versio)
 7      ffffffff. sfbackpage.com (NetNames)
 8      gggggggg. simplepost24.com (Versio)
 9      hhhhhhhh. simpleposts24.com (Versio)
10      iiiiiiii. svc.ws (NetNames)
11      jjjjjjjj. truckrjobs.com (NetNames)
12      kkkkkkkk. ugctechgroup.com (NetNames)
13      llllllll. universads.nl (Versio)
14      mmmmmmmm. villagevoicepimps.com (GoDaddy)
15      nnnnnnnn. websitetechnologies.co.uk (NetNames)
16      oooooooo. websitetechnologies.com (NetNames)
17      pppppppp. websitetechnologies.net (NetNames)
18      qqqqqqqq. websitetechnologies.nl (NetNames)
19      rrrrrrrr. websitetechnologies.org (NetNames)
20      ssssssss. weprocessmoney.com (GoDaddy)
21      tttttttt. wst.ws (NetNames)
22      uuuuuuuu. xn--yms-fla.com (NetNames)
23      vvvvvvvv. ymas.ar.com (European domains)
24      wwwwwwww. ymas.br.com (European domains)
25      xxxxxxxx. ymas.br.com (NetNames)
26      yyyyyyyy. ymas.bz (European domains)
27      zzzzzzzz. ymas.bz (NetNames)
28      aaaaaaaaa.         ymas.cl (European domains)


                                            75
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           76 of 87
                                                                  Page
                                                                     Page
                                                                       77 of
                                                                          ID88
                                                                             #:76



 1      bbbbbbbbb.         ymas.cl (NetNames)
 2      ccccccccc.         ymas.co.bz (European domains)
 3      ddddddddd.         ymas.co.bz (NetNames)
 4      eeeeeeeee.         ymas.co.cr (European domains)
 5      fffffffff.         ymas.co.cr (NetNames)
 6      ggggggggg.         ymas.co.ni (European domains)
 7      hhhhhhhhh.         ymas.co.ni (NetNames)
 8      iiiiiiiii.         ymas.co.ve (European domains)
 9      jjjjjjjjj.         ymas.co.ve (NetNames)
10      kkkkkkkkk.         ymas.com (NetNames)
11      lllllllll.         ymas.com.br (European domains)
12      mmmmmmmmm.         ymas.com.br (NetNames)
13      nnnnnnnnn.         ymas.com.bz (European domains)
14      ooooooooo.         ymas.com.bz (NetNames)
15      ppppppppp.         ymas.com.co (European domains)
16      qqqqqqqqq.         ymas.com.co (NetNames)
17      rrrrrrrrr.         ymas.com.do (European domains)
18      sssssssss.         ymas.com.do (NetNames)
19      ttttttttt.         ymas.com.ec (European domains)
20      uuuuuuuuu.         ymas.com.ec (NetNames)
21      vvvvvvvvv.         ymas.com.es (European domains)
22      wwwwwwwww.         ymas.com.es (NetNames)
23      xxxxxxxxx.         ymas.com.gt (European domains)
24      yyyyyyyyy.         ymas.com.gt (NetNames)
25      zzzzzzzzz.         ymas.com.hn (European domains)
26      aaaaaaaaaa.        ymas.com.hn (NetNames)
27      bbbbbbbbbb.        ymas.com.mx     (NetNames)
28      cccccccccc.        ymas.com.ni (European domains)


                                            76
     Case
       Case
          2:19-cv-07048
             2:18-cr-00422-SMB
                          Document
                                Document
                                   1 Filed807-1
                                           08/13/19
                                                 FiledPage
                                                       11/27/19
                                                           77 of 87
                                                                  Page
                                                                     Page
                                                                       78 of
                                                                          ID88
                                                                             #:77



 1      dddddddddd.        ymas.com.ni (NetNames)
 2      eeeeeeeeee.        ymas.com.pe (European domains)
 3      ffffffffff.        ymas.com.pe (NetNames)
 4      gggggggggg.        ymas.com.pr (European domains)
 5      hhhhhhhhhh.        ymas.com.pr (NetNames)
 6      iiiiiiiiii.        ymas.com.pt     (NetNames)
 7      jjjjjjjjjj.        ymas.com.uy (European domains)
 8      kkkkkkkkkk.        ymas.com.uy (NetNames)
 9      llllllllll.        ymas.com.ve (European domains)
10      mmmmmmmmmm.        ymas.com.ve (NetNames)
11      nnnnnnnnnn.        ymas.cr (European domains)
12      oooooooooo.        ymas.cr (NetNames)
13      pppppppppp.        ymas.do (European domains)
14      qqqqqqqqqq.        ymas.do (NetNames)
15      rrrrrrrrrr.        ymas.ec (European domains)
16      ssssssssss.        ymas.ec (NetNames)
17      tttttttttt.        ymas.es (European domains)
18      uuuuuuuuuu.        ymas.es (NetNames)
19      vvvvvvvvvv.        ymas.org (NetNames)
20      wwwwwwwwww.        ymas.pe (European domains)
21      xxxxxxxxxx.        ymas.pe (NetNames)
22      yyyyyyyyyy.        ymas.pt (NetNames)
23      zzzzzzzzzz.        ymas.us (European domains)
24      aaaaaaaaaaa.       ymas.us (NetNames)
25      bbbbbbbbbbb.       ymas.uy (European domains)
26      ccccccccccc.       ymas.uy (NetNames)
27      ddddddddddd.       ymas.uy.com (European domains)
28


                                            77
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             78 of 87
                                                                    Page
                                                                       Page
                                                                         79 of
                                                                            ID88
                                                                               #:78



 1                            BACKPAGE SURRENDERED ASSETS
 2        MM.   ASSETS BACKPAGE SURRENDERED TO THE GOVERNMENT
 3       228. On or about May 8, 2018, all of the funds, digital
 4   currencies, and other property listed in this subsection were
 5   transferred into the United States Postal Inspection Service
 6   (“USPIS”) holding bank account, Bitcoins wallet, Bitcoins Cash
 7   wallet, Litecoin wallet, and Bitcoins Gold wallet.              These Surrendered
 8   Assets constitute and are derived from proceeds traceable to SUA,
 9   involved in money laundering, or both.
10       229. On May 8, 2018, within the Stipulation for Preliminary
11   Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO
12   of Backpage, stipulated that the following bank funds, securities, or
13   other assets are criminally derived proceeds of Backpage’s illegal
14   activity, involved in money laundering transactions, or both, and as
15   such, are forfeitable property:
16        a.    $699,940.00 wire transferred from ING Bank account ‘7684,
17   held in the name of Payment Solutions BV;
18        b.    $106,988.41 wire transferred from ING Bank account ‘2071,
19   held in the name of Payment Solutions BV;
20        c.    $499,910.01 wire transferred from US Bank account ‘0239,
21   held in the name of Affordable Bail Bonds LLC;
22        d.    $50,000.00 wire transferred from Enterprise Bank and Trust
23   account ‘7177, held in the name of Global Trading Solutions LLC;
24        e.    $1,876.36 wire transferred from ING Bank account ‘2071,
25   held in the name of Payment Solutions BV;
26        f.    $699,940.00 wire transferred from ING Bank account ‘7684,
27   held in the name of Payment Solutions BV;
28        g.    $248,970.00 wire transferred from Citibank NA, account


                                              78
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             79 of 87
                                                                    Page
                                                                       Page
                                                                         80 of
                                                                            ID88
                                                                               #:79



 1   ‘0457, held in the name of Paul Hastings LLP;
 2        h.    $52,500.00 wire transferred from Enterprise Bank and Trust
 3   account ‘7177, held in the name of Global Trading Solutions LLC;
 4        i.    $65,000.00 wire transferred from Enterprise Bank and Trust
 5   account ‘7177, held in the name of Global Trading Solutions LLC;
 6        j.    $5,534.54 wire transferred from Enterprise Bank and Trust
 7   account ‘7177, held in the name of Global Trading Solutions LLC; and
 8        k.    $40,000.00     wire transferred from Crypto Capital:
 9                    i.      6 Bitcoins transferred from a Backpage controlled
10   wallet;
11                    ii.     199.99995716 Bitcoins transferred from a Backpage
12   controlled wallet;
13                    iii. 404.99984122 Bitcoins transferred from a Backpage
14   controlled wallet;
15                    iv.     173.97319 Bitcoins transferred from a Backpage
16   controlled wallet;
17                    v.      411.00019 Bitcoins transferred from a Backpage
18   controlled wallet;
19                    vi.     2.00069333 Bitcoins transferred from a Backpage
20   controlled wallet;
21                    vii. 136.6544695 Bitcoins transferred from a Backpage
22   controlled wallet;
23                    viii.        2,673.59306905 Bitcoins Cash transferred
24   from a Backpage controlled wallet;
25                    ix.     55.5 Bitcoins Cash transferred from a Backpage
26   controlled wallet;
27                    x.      73.62522241 Bitcoins Cash transferred from a
28   Backpage controlled wallet;


                                              79
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             80 of 87
                                                                    Page
                                                                       Page
                                                                         81 of
                                                                            ID88
                                                                               #:80



 1                    xi.     16,310.79413202 Litecoin transferred from a
 2   Backpage controlled wallet;
 3                    xii. 783.9735116 Litecoin transferred from a Backpage
 4   controlled wallet; and
 5                    xiii.        509.81904619 Bitcoins Gold transferred from
 6   a Backpage controlled wallet.
 7       230. Backpage surrendered to a USPIS holding bank account the
 8   following assets that constitute and are derived from proceeds
 9   traceable to SUA, involved in money laundering, or both:
10        a.    On or about October 30, 2018, approximately $182,182.50
11 previously held in the name of ‘Ad Tech BV’ at Amro Bank N.V. Account
12 ‘6352 (“Amro ‘6352 Funds” or “Account 63”);
13        b.    On or about December 11, 2018, approximately $518,172.92
14   previously held in the name of ‘Cardquiry’ at Wells Fargo Bank
15   Account ‘4455 (“WF ‘4455 Funds” or “Account 66”); and
16        c.    On or about January 8, 2019, approximately $11,802.76
17   previously held for the benefit of Backpage and related entities by
18   the law firm ‘Schiff Hardin LLP’ at Citibank Account ‘6937 (“Citibank
19   ‘6973 Funds” or “Account 65”).
20        NN.   BACKPAGE ASSETS SURRENDERED TO THE GOVERNMENT BY OTHERS
21       231. On or about November 13, 2018, the holder of Plains Capital
22   Account ‘3921 agreed to and did wire $23,175 to the USPIS holding
23   account.   The holder of Plains Capital Account ‘3921 agreed to wire,
24   and did wire, these funds to the government in lieu of the government
25   executing a seizure warrant on these funds, which funds constitute
26   and are derived from proceeds traceable to SUA, involved in money
27   laundering, or both.
28


                                              80
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             81 of 87
                                                                    Page
                                                                       Page
                                                                         82 of
                                                                            ID88
                                                                               #:81



 1        OO.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
 2       232. On August 13, 2018, Davis Wright Tremaine initiated a wire
 3   transfer of $3,713,121.03 from Bank of America account ‘3414, held in
 4   the name of Davis Wright Tremaine, LLP into the government holding
 5   account.
 6        a.    Between January 13 and January 20, 2017, a GoCoin account
 7   wire transferred $1,318,800 to the Veritex Account;
 8        b.    On June 22, 2017, the Veritex Account wire transferred
 9   $1,000,000 into Account 27;
10        c.    On April 27, 2017, the Netherlands Account wire transferred
11   $2,500,000 to Account 27;
12        d.    On April 28, 2017, the Netherlands Account wire transferred
13   $2,500,000 to Account 27;
14        e.    On May 24, 2017, Account 1 wire transferred $500,000 into
15   Account 27;
16        f.    On September 13, 2017, Account 1 wire transferred
17   $1,000,000 into Account 27;
18        g.    On September 27, 2017, the Netherlands Account wire
19   transferred about $778,802.96 into Account 27; and
20        h.    On October 20, 2017, Account 1 wire transferred $500,000
21   into Account 27.
22     FUNDS HELD AT USAA SAVINGS BANK FOR THE BENEFIT OF MICHAEL LACEY
23        PP.   Accounts 59, 60, 61, and 62 (USAA ‘2155, ‘2058, ‘2171, and,
                1507)
24
         233. Accounts 59, 60, 60, and 62, are all held in the name of
25
     Anne Hawkins, a sister-in-law to Larkin, and were funded with
26
     proceeds alleged to have been traceable to SUA, involved in money
27
     laundering, or both.
28
         234. Between December 14, 2015, and February 9, 2017, a company

                                              81
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             82 of 87
                                                                    Page
                                                                       Page
                                                                         83 of
                                                                            ID88
                                                                               #:82



 1   doing business for GoCoin initiated approximately 39 wire transfers
 2   totaling approximately $3,959,557.78 in criminal proceeds from the
 3   Slovakia Account to Website Tech Account ‘2008, in the United States.
 4       235. Between January 21, 2016, and August 31, 2016, Website Tech
 5   Account ‘2008 initiated approximately 27 wire transfers totaling
 6   approximately $48 million to Arizona Bank & Trust account number
 7   ‘6211 (“AZBT ‘6211”), belonging to Cereus Properties LLC, which is
 8   owned or controlled by Spear, Backpage, and or other Backpage
 9   Operators.
10        236. On January 4, 2017, AZBT ‘6211 initiated four wires:
11        a.      $33,591.34 to Charles Schwab account ‘6039, held in the
12   name of Oaxaca Living Trust with Kathleen D. Larkin as the sole
13   beneficiary (“Schwab ‘6039”);
14        b.      $33,591.34 to Charles Schwab account ‘9083, held in the
15   name of Puebla Living trust with Rose L. Larkin as the sole
16   beneficiary (Schwab ‘9083”);
17        c.      $33,591.34 to Charles Schwab account ‘7249, held in the
18   name of Cuernavaca Living Trust with Quinn M. Larkin as the sole
19   beneficiary (“Schwab ‘8628”); and
20        d.      $33,591.34 to Charles Schwab account ‘8628, held in the
21   name of Chiapas Living trust with John C. Larkin as the sole
22   beneficiary (“Schwab ‘8628”).
23        237. Several days after the wire transfers from AZBT ‘6211 to
24 the four Charles Schwab accounts, funds were wire transferred to four
25 AZBT accounts.
26        a.      On January 10, 2017, Schwab ‘6039 wired $840,692.69 to
27   Arizona Bank & Trust account ‘3835, held in the name of Oaxaca Living
28   Trust UTA with Lacey and Hawkins as the Trustees and Kathleen


                                              82
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             83 of 87
                                                                    Page
                                                                       Page
                                                                         84 of
                                                                            ID88
                                                                               #:83



 1   Dewhurst Larkin as the beneficiary (“AZBT ‘3835”);
 2        b.    On January 11, 2017, Schwab ‘9083 wired $840,672.72 to
 3   Arizona Bank & Trust account ‘3864 held in the name of Puebla Living
 4   Trust UTA with Lacey and Hawkins as the Trustees and Rose Lyons
 5   Larkin as the beneficiary (“AZBT ‘3864”);
 6        c.    On January 12, 2017, Schwab ‘7249 wired $840,672.70 to
 7   Arizona Bank & Trust account ‘3859 held in the name of Cuernavaca
 8   Living Trust UTA with Lacey and Hawkins as the Trustees and Quinn
 9   McCarthy Larkin as the beneficiary (“AZBT ‘3859”); and
10        d.    On January 10, 2017, Schwab ‘8628 wired $840,672.70 to
11   Arizona Bank & Trust account ‘3840 held in the name of Chiapas Living
12   Trust UTA with Lacey and Hawkins as the Trustees and John Carey
13   Larkin as the beneficiary (“AZBT ‘3840”).
14        238. On January 11, 2018, and in addition to the previous wire
15 transfers, AZBT ‘6211 transferred $33,591.34 to each of the Living
16 Trust accounts, AZBT ‘3835, AZBT ‘3864, AZBT ‘3859, and AZBT ‘3840.
17        239. On February 9, 2017, the four Oaxaca Living Trust accounts,
18 AZBT ‘3835, AZBT ‘3864, AZBT ‘3859, and AZBT ‘3840, wire transferred
19 approximately $874,330 to SUBJECT ACCOUNTS 59, 60, 61, and 62.                     More
20 specifically:
21        a.    On February 9, 2017, AZBT ‘3835 wired $874,334.26 to
22   SUBJECT ACCOUNT 59.
23        b.    On February 9, 2017, AZBT ‘3864 wired $874,332.68 to
24   SUBJECT ACCOUNT 60.
25        c.    On February 9, 2017, AZBT ‘3835 wired $874,331.01 to
26   SUBJECT ACCOUNT 61.
27        d.    On February 9, 2017, AZBT ‘3835 wired $874,334.27 to
28   SUBJECT ACCOUNT 62.


                                              83
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             84 of 87
                                                                    Page
                                                                       Page
                                                                         85 of
                                                                            ID88
                                                                               #:84



 1                               FIRST CLAIM FOR RELIEF
 2                             (18 U.S.C. § 981(a)(1)(C))
 3        240. Based on the facts set out above, Plaintiff alleges that
 4   the Defendant Assets constitute, and are derived from, proceeds
 5   traceable to one or more violations of Title 18, United States Code,
 6   Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and
 7   Foreign Travel in Aid of Racketeering Enterprise), each of which is a
 8   specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
 9   1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such
10   offenses.   The Defendant Assets are therefore subject to forfeiture
11   to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
12                               SECOND CLAIM FOR RELIEF
13                             (18 U.S.C. § 981(a)(1)(A))
14        241. Based on the facts set out above, Plaintiff alleges that
15   the Defendant Assets were involved in, and are traceable to, property
16   involved in one or more transactions or attempted transactions in
17   violation of section 18 U.S.C. § 1957, and a conspiracy to commit
18   such offenses, in violation of section 18 U.S.C. § 1956(h).
19   Specifically, the Defendant Assets were involved in and are traceable
20   to property involved in one or more financial transactions, attempted
21   transactions, and a conspiracy to conduct or attempt to conduct such
22   transactions in criminally derived property of a value greater than
23   $10,000 that was derived from specified unlawful activities, to wit,
24   violations of Title 18, United States Code, Sections 1591 (Sex
25   Trafficking of Children) and 1952 (Interstate and Foreign Travel in
26   Aid of Racketeering Enterprise), each of which is a specified
27   unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
28   and 1956(c)(7)(D), and a conspiracy to commit such offenses.                 The


                                              84
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             85 of 87
                                                                    Page
                                                                       Page
                                                                         86 of
                                                                            ID88
                                                                               #:85



 1   Defendant Assets are therefore subject to forfeiture to the United
 2   States pursuant to 18 U.S.C. § 981(a)(1)(A).
 3                               THIRD CLAIM FOR RELIEF
 4                             (18 U.S.C. § 981(a)(1)(A))
 5        242. Based on the facts set out above, Plaintiff alleges that
 6   the Defendant Assets were involved in, and are traceable to property
 7   involved in, one or more transactions or attempted transactions in
 8   violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
 9   Laundering), (a)(2) (International Money Laundering), and a
10   conspiracy to commit such offenses, in violation of section 18 U.S.C.
11   § 1956(h).    Specifically, the Defendant Assets were involved in and
12   are traceable to property involved in one or more financial
13   transactions, attempted transactions, and a conspiracy to conduct or
14   attempt to conduct such transactions involving the proceeds of
15   specified unlawful activity, to wit, violations of Title 18, United
16   States Code, Sections 1591 (Sex Trafficking of Children) and 1952
17   (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
18   each of which is a specified unlawful activity under 18 U.S.C.
19   §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
20   conspiracy to commit such offenses.           The Defendant Assets are
21   therefore subject to forfeiture to the United States pursuant to 18
22   U.S.C. § 981(a)(1)(A).
23         WHEREFORE, plaintiff United States of America prays that:
24         (a) due process issue to enforce the forfeiture of the
25   Defendant Assets;
26         (b) due notice be given to all interested parties to appear and
27   show cause why forfeiture should not be decreed;
28


                                              85
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             86 of 87
                                                                    Page
                                                                       Page
                                                                         87 of
                                                                            ID88
                                                                               #:86



 1         (c) that this Court decree forfeiture of the Defendant Assets
 2   to the United States of America for disposition according to law; and
 3         (d) for such other and further relief as this Court may deem
 4   just and proper, together with the costs and disbursements of this
 5   action.
 6   Dated: August 13, 2019                  NICOLA T. HANNA
                                             United States Attorney
 7                                           LAWRENCE S. MIDDLETON
                                             Assistant United States Attorney
 8                                           Chief, Criminal Division
                                             STEVEN R. WELK
 9                                           Assistant United States Attorney
                                             Chief, Asset Forfeiture Section
10
11                                           ____/s/John J. Kucera________
                                             JOHN J. KUCERA
12                                           Assistant United States Attorney
13                                           Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              86
       Case
         Case
            2:19-cv-07048
               2:18-cr-00422-SMB
                            Document
                                  Document
                                     1 Filed807-1
                                             08/13/19
                                                   FiledPage
                                                         11/27/19
                                                             87 of 87
                                                                    Page
                                                                       Page
                                                                         88 of
                                                                            ID88
                                                                               #:87



 1                                      VERIFICATION
 2        I, Lyndon A Versoza, hereby declare that:
 3        1.    I am a United States Postal Inspector with the United
 4   States Postal Inspection Service.          I am the case agent for the civil
 5   forfeiture action entitled United States v. Approximately $518,172.92
 6
     in Bank Funds Seized from Wells Fargo Bank Account '4455.
 7
          2.    I have read the above Verified Complaint for Forfeiture and
 8
     know its contents, which is based upon my own personal knowledge and
 9
     reports provided to me by other agents.
10
          3.    Everything contained in the Complaint is true and correct,
11
     to the best of my knowledge and belief.
12
          I declare under penalty of perjury that the foregoing is true
13
     and correct.
14
          Executed on August 13, 2019 in Los Angeles, California.
15
16
17
18
19
20                                              LYNDON A VERSOZA
                                                U.S. Postal Inspector
21                                              United States Postal Inspection
                                                Service
22
23
24
25
26
27
28


                                              87
